                         Case 2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 1 of 103 Page ID
                                                           #:35773



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                     Exhibit “13”
                         23
                         24
                         25
                         26
                         27
                         28

                                Evidence in Support of Plaintiffs’ Oppositions to Defendant's Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                         Case No. 15-CV-5346-CJC-E
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 2 of 103 Pag
                             #:35774




      GLOBAL ATTRACTIONS
      ATTENDANCE REPORT
                            Exhibit 12
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 3 of 103 Pag
     Cover image:            #:35775
    Star Wars: Galaxy’s Edge, Disneyland Park, Anaheim, CA, U.S.
    Photo courtesy of Disney


    CREDITS

    TEA/AECOM 2019 Theme Index and Museum Index: The Global Attractions Attendance Report
    Publisher: Themed Entertainment Association (TEA)
    Research: Economics practice at AECOM
    Editor: Judith Rubin
    Producer: Kathleen LaClair
    Lead Designers: Matt Timmins, Nina Patel
    Publication team: Tsz Yin (Gigi) Au, Beth Chang, Michael Chee, Linda Cheu,
    Celia Datels, Lucia Fischer, Marina Hoffman, Olga Kondaurova, Kathleen LaClair,
    Jodie Lock, Jason Marshall, Sarah Linford, Jennie Nevin, Nina Patel, John Robinett,
    Judith Rubin, Matt Timmins, Chris Yoshii


    ©2019 TEA/AECOM. All rights reserved.

    CONTACTS

    For further information about the contents of this report and about
    the Economics practice at AECOM, contact the following:

    John Robinett                                          Chris Yoshii
    Senior Vice President – Economics                      Vice President – Economics, Asia-Pacific
    john.robinett@aecom.com                                chris.yoshii@aecom.com
    T +1 213 593 8785                                      T +852 3922 9000


    Kathleen LaClair                                       Beth Chang
    Associate Principal – Economics, Americas              Executive Director – Economics,
    kathleen.laclair@aecom.com                             Asia-Pacific
    T +1 610 444 3690                                      beth.chang@aecom.com
                                                           T +852 3922 8109

    Linda Cheu                                             Jodie Lock
    Vice President – Economics, Americas                   Associate – Economics, Asia-Pacific and EMEA
    linda.cheu@aecom.com                                   jodie.lock@aecom.com
    T +1 415 955 2928                                      T +852 3922 9000

                                                           aecom.com/economics


    For information about TEA (Themed Entertainment Association):
    Judith Rubin                                           Jennie Nevin
    TEA Director of Publications                           TEA Chief Operating Officer
    judy@teaconnect.org                                    jennie@teaconnect.org
    T +1 314 853 5210                                      T +1 818 843 8497

    TEAconnect.org
                                                 Exhibit 12
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 4 of 103 Pag
                             #:35776




                       GLOBAL ATTRACTIONS
                       ATTENDANCE REPORT
                       The definitive annual
                       attendance study for the
                       themed entertainment and
                       museum industries.
                       Published by the Themed
                       Entertainment Association
                       (TEA) and the Economics
                       practice at AECOM.




                            Exhibit 12
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 5 of 103 Pag
                             #:35777
     8.0%
     China Dinosaur Park,
     Changzhou, China,
     attendance growth
     2018–19




     CONTENTS
     THE BIG PICTURE                            6
     THE AMERICAS                              24
     ASIA-PACIFIC                              42
     EMEA                                      58
     MUSEUMS                                   70
     ABOUT THE STUDY                           98
     FREQUENTLY ASKED QUESTIONS                99




     China Dinosaur Park, Changzhou, China
     © China Dinosaur Park
                                             Exhibit 12
 4
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 6 of 103 Pag
                             #:35778




                            Exhibit 12
                                                                5
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 7 of 103 Pag
  THE BIG PICTURE   4.0%
                             #:35779

                    Top 10 theme park
                    groups worldwide
                    attendance
                    growth 2018–19



                    521.2m
                    Top 10 theme park
                    groups worldwide
                    attendance 2019



                    501.2m
                    Top 10 theme park
                    groups worldwide
                    attendance 2018




     JOHN ROBINETT                          9.1m
     Senior Vice President –
                                            Universal Studios
     Economics                              Hollywood, Universal City,
     —                                      CA, U.S., attendance 2019
                                        Exhibit 12
 6
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 8 of 103 Pag
                             #:35780
                                   STABLE 2019 SETS STAGE
                                   FOR COMING CHALLENGES
                                   While 2020 has been a year of great
                                   challenges for the global visitor attractions
                                   industry, our report, as always, focuses on
                                   the results of the previous year, in this case,
                                   2019. We will share some brief comments
                                   about 2020 at the end of this column and
                                   in selected sections of this report, with
                                   detailed analysis to follow, of course, in next
                                   year’s edition.



                                   After clearing the half billion
                                   attendance mark in 2018, the
                                   world’s top theme parks, water
                                   parks and attractions continued
                                   to climb to 521m in 2019 for a 4.0%
                                   annual growth rate as represented
                                   by the top 10 attraction groups.
                                   —
                                   The Asian operators once again dominated
                                   — with OCT, Chimelong, and Fantawild
                                   all reporting high single- or double-digit
                                   increases. In the West, Cedar Fair led the
                                   pack with visitation up 8.0%, which included
                                   the acquisition of several water parks.




                                   Universal Studios Hollywood, Universal City, CA, U.S.
                                                          © Universal Studios Hollywood
                            Exhibit 12
                                                                                           7
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 9 of 103 Pag
    Looking at the top 20 theme parks in the
                                             #:35781
                                                 Overall, EMEA was relatively flat in 2019.
      various global markets showed general         North American parks advanced at a
      stability in 2019 with modest growth rates.   modest rate of 1.0% with Universal’s Islands
      Asia’s top parks expanded at roughly 2.0%,    of Adventure producing the best results at
      slightly down from the previous year, with    6.0%, followed by Canada’s Wonderland at
      China in general, and OCT in particular,      4.0%, and Knott’s Berry Farm at 3.0%. Latin
      delivering strong performances. EMEA          American parks were flat as a whole.
      had mixed results this year with Merlin’s
      LEGOLAND parks showing consistent, mid-       Water parks fared about the same as theme
      single digit growth, Germany’s parks doing    parks this year with a slight increase of
      well, and Parc Astérix (France) up 7.0%.      0.6%. Contributors were a number of strong
                                                    Asian parks, and Therme Erding in Germany
                                                    whose seasonal investments delivered a
                                                    notable 23.0% increase in volume.

                                                    Museums in Europe had positive results off
      THE ATTRACTIONS INDUSTRY                      the back of some major exhibits expanding
      IS RESILIENT, CREATIVE AND                    attendance by over 4.0%. While Asian
                                                    Museums had stable attendance, overall
      RESPONSIVE TO THE NEEDS                       global market share in the top visited
      OF ITS GUESTS.                                museums increased. North America
                                                    came down off a big exhibit year in 2018
                                                    and was also impacted by a re-calibration
                                                    of Smithsonian numbers which led to a
                                                    loss of 17.5%.




                                                                  Chimelong International Ocean

        8.4%                                                       Tourist Resort, Hengqin, China
                                                                                     © Chimelong
        Chimelong Ocean
        Kingdom, Hengqin,
        China, attendance
        growth 2018–19




                                             Exhibit 12
  8
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 10 of 103 Pa
                              #:35782

        23.3%
        Therme Erding,
        Erding, Germany,
        attendance growth
        2018–19




                                                          Therme Erding, Erding, Germany
                                                                         © Therme Erding




      As a whole, 2019 was a rather mild-
      mannered year in the industry, with stable
      results in the established European and
      American markets being supplemented by           AS A WHOLE, 2019 WAS A
      moderate growth in Asia. This could indicate     RATHER MILD-MANNERED
      that some pre-recessionary pressures
      were building under the surface before the
                                                       YEAR IN THE INDUSTRY, WITH
      tectonic COVID-19 shifted the foundation of      STABLE RESULTS IN THE
      the world’s health and economies.                ESTABLISHED EUROPEAN AND
                                                       AMERICAN MARKETS BEING
      With respect to the impact of COVID-19, as
      of this writing major commercial attraction
                                                       SUPPLEMENTED BY MODERATE
      operators are either considering or have         GROWTH IN ASIA.
      opened their attractions for the summer
      season. Cultural attractions, such as
      museums and aquariums, are beginning
      to open — albeit with more caution — in
      various parts of the world as well.




                                          Exhibit 12
                                                                                           9
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 11 of 103 Pa
     The general sentiment is that with new
                                            #:35783
                                                Finally, it is worth noting that the industry
        health and safety measures, many               has undergone major disruptions before
        attractions will be able to get back to        — related to health, safety, economic and
        business this year (although at a different    security issues. While acknowledging the
        level). Some are predicting 30.0% to 50.0%     serious nature and consequences of the
        of normal business volume for the coming       current pandemic, history shows us that
        months, and surveys show positive demand       people’s behavior, with some exceptions,
        from the market. However, it may take one      largely returns to normal once the threat
        to several years to return to pre-COVID        is removed. The attractions industry is
        operating levels, and the investment horizon   resilient, creative, and responsive to the
        of many owners may be altered due to cash      needs of its guests. This — combined with
        flow loss.                                     the industry’s lasting value of producing
                                                       family fun, shared experiences, and escape
                                                       — points to a future of recovery and new
                                                       innovations as it has in the past.




                                                                                          14.7m
                                                                                    Tokyo DisneySea,
                                                                                         Tokyo, Japan,
                                                                                     attendance 2019




        Tokyo DisneySea, Tokyo, Japan
        © Tokyo DisneySea
                                               Exhibit 12
   10
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 12 of 103 Pa
      TOP 10                  #:35784

      THEME PARK GROUPS
      WORLDWIDE
      GROUP NAME




                                                                                                ATTENDANCE


                                                                                                             ATTENDANCE
                                                                                     % CHANGE
      RANK




                                                                                                2019


                                                                                                             2018
      1 WALT DISNEY ATTRACTIONS                                                    -0.8% 155,991,000 157,311,000
      2 MERLIN ENTERTAINMENTS GROUP                                                 0.9% 67,000,000 66,400,000*
      3 OCT PARKS CHINA                                                             9.4% 53,970,000 49,350,000
      4 UNIVERSAL PARKS AND RESORTS                                                 2.3% 51,243,000 50,068,000
      5 FANTAWILD GROUP                                                            19.8% 50,393,000 42,074,000
      6 CHIMELONG GROUP                                                             8.9% 37,018,000 34,007,000
      7 SIX FLAGS INC.                                                              2.5% 32,811,000 32,024,000
      8 CEDAR FAIR ENTERTAINMENT COMPANY                                            7.8% 27,938,000 25,912,000
      9 SEAWORLD PARKS & ENTERTAINMENT                                              0.2% 22,624,000 22,582,000
      10 PARQUES REUNIDOS                                                           6.2% 22,195,000 20,900,000
        TOP 10 ATTENDANCE GROWTH 2018–19                                            4.0% 521,183,000 501,228,000
      © 2020 TEA / AECOM




      * Adjustment versus the figure we published in last year’s report




      4.0%                                         521.2m                      501.2m
      Top 10 theme park groups                     Top 10 theme park groups    Top 10 theme park groups
      worldwide attendance growth                  worldwide attendance 2019   worldwide attendance 2018
      2018–19

                                                         Exhibit 12
                                                                                                                          11
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 13 of 103 Pa
       TOP 25                 #:35785

       AMUSEMENT/THEME PARKS
       WORLDWIDE




                                                                                                    ATTENDANCE


                                                                                                                  ATTENDANCE
                                                                                         % CHANGE
       LOCATION
       RANK
       PARK




                                                                                                    2019


                                                                                                                  2018
       1 MAGIC KINGDOM THEME PARK AT WALT DISNEY WORLD RESORT,                         0.5% 20,963,000 20,859,000
         LAKE BUENA VISTA, FL, U.S.
       2 DISNEYLAND PARK, ANAHEIM, CA, U.S.                                            0.0% 18,666,000 18,666,000
       3 TOKYO DISNEYLAND, TOKYO, JAPAN                                                0.0% 17,910,000 17,907,000
       4 TOKYO DISNEYSEA, TOKYO, JAPAN                                                 0.0% 14,650,000 14,651,000
       5 UNIVERSAL STUDIOS JAPAN, OSAKA, JAPAN                                         1.4% 14,500,000 14,300,000
       6 DISNEY'S ANIMAL KINGDOM AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S.      1.0% 13,888,000 13,750,000
       7 EPCOT AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S.                        0.0% 12,444,000 12,444,000
       8 CHIMELONG OCEAN KINGDOM, HENGQIN, CHINA                                       8.4% 11,736,000 10,830,000
       9 DISNEY'S HOLLYWOOD STUDIOS AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S.   2.0% 11,483,000 11,258,000
       10 SHANGHAI DISNEYLAND, SHANGHAI, CHINA                                         -5.0% 11,210,000 11,800,000
       11 UNIVERSAL STUDIOS FLORIDA AT UNIVERSAL ORLANDO, FL, U.S.                     2.0% 10,922,000 10,708,000
       12 UNIVERSAL'S ISLANDS OF ADVENTURE AT UNIVERSAL ORLANDO, FL, U.S.              6.0% 10,375,000 9,788,000
       13 DISNEY CALIFORNIA ADVENTURE PARK, ANAHEIM, CA, U.S.                          0.0% 9,861,000 9,861,000




                                                     Exhibit 12
  12                                                                                                   © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 14 of 103 Pa
                              #:35786




                                                                                                    ATTENDANCE


                                                                                                                 ATTENDANCE
                                                                                    % CHANGE
      LOCATION
      RANK
      PARK




                                                                                                    2019


                                                                                                                 2018
      14 DISNEYLAND PARK AT DISNEYLAND PARIS, MARNE-LA-VALLEE, FRANCE             -1.0% 9,745,000 9,843,000
      15 UNIVERSAL STUDIOS HOLLYWOOD, UNIVERSAL CITY, CA, U.S.                     0.0% 9,147,000 9,147,000
      16 EVERLAND, SEOUL, SOUTH KOREA                                             12.9% 6,606,000 5,850,000
      17 LOTTE WORLD, SEOUL, SOUTH KOREA                                          -0.1% 5,953,000 5,960,000
      18 NAGASHIMA SPA LAND, KUWANA, JAPAN                                         0.5% 5,950,000 5,920,000
      19 EUROPA-PARK, RUST, GERMANY                                                0.5% 5,750,000 5,720,000
      20 OCEAN PARK, HONG KONG SAR                                                -1.7% 5,700,000 5,800,000
      21 HONG KONG DISNEYLAND, HONG KONG SAR                                     -15.0% 5,695,000 6,700,000
      22 DE EFTELING, KAATSHEUVEL, NETHERLANDS                                    -1.7% 5,260,000 5,350,000*
      23 WALT DISNEY STUDIOS PARK AT DISNEYLAND PARIS, MARNE-LA-VALLEE, FRANCE    -1.0% 5,245,000 5,298,000
      24 OCT HAPPY VALLEY, BEIJING, CHINA                                         29.6% 5,160,000 3,980,000
      25 CHIMELONG PARADISE, GUANGZHOU, CHINA                                     4.8% 4,905,000 4,680,000
       TOP 25 TOTAL ATTENDANCE 2019                                                            253,724,000 251,070,000
       TOP 25 ATTENDANCE GROWTH 2018–19                                            0.7% 253,724,000 251,990,000
      © 2020 TEA / AECOM




      0.7%                                  253.7m                           252.0m
      Top 25 amusement/theme parks          Top 25 amusement/theme parks     Top 25 amusement/theme parks
      worldwide attendance growth           worldwide attendance 2019        worldwide attendance 2018
      2018–19

                                                Exhibit 12
       © 2020 TEA / AECOM                                                                                                     13
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 15 of 103 Pa
       TOP 25                 #:35787

       AMUSEMENT/THEME PARKS
       WORLDWIDE



                                                                                                                                    NETHERLANDS
                                                                                                                                       5.3m                  22
                                                                                                                                        1 PARK

                                                                                                                            FRANCE

              CALIFORNIA, U.S.
                                                 15
                                                                                                                      15.0m               23
                                                                                                                                                      14
                                                                                                                       2 PARKS
                    37.7m                                       2
                     3 PARKS
                                                 13




                                                                                           12                1
                                                                                11
                                                                                                                              FLORIDA, U.S.
                                                                                                                              80.1m
                                                                                                                              6 PARKS
                                                                                 9                               6
                                                                                                  7




       MAP KEY                                                                   GROWTH                              Top 25 theme/amusement parks worldwide
                                                                                                                                 Top 20 water parks worldwide
                                          Circles represent size of                  10
               0%–4.9%

                         5%–9.9%




                                          attendance at ranked parks at
                                          the geography indicated. Slices            5
                                   10%+
       < 0%




                                          within circles represent proportion
                                          of attendance at the geography             0
                                          from the ranked park indicated
                                          by number. Shading indicates               -5
                                          attendance growth at the ranked                 2010–11 2011–12 2012–13 2013–14 2014–15 2015–16 2016–17 2017–18 2018-19
                                          park versus all other ranked parks.              3.8%       5.2%   4.3%    4.1%    5.4%     -1.1%    4.7%        3.3%   0.7%
                                                                                Exhibit 12
  14                                                                                                                                             © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 16 of 103 Pa
                              #:35788




                                                                          SOUTH KOREA
                                                              17    16    12.6m
                                                                          2 PARKS
            GERMANY
    19
            5.8m                 CHINA
                                              25                                         18
                                                                                                      JAPAN
            1 PARK                                       8                                        3
                              33.0m
                                         24

                               4 PARKS
                                                                                     5                53.0m
                                                   10                                                 4 PARKS
                                                                                              4

                                                                         HONG KONG
                                                             21    20    11.4m
                                                                         2 PARKS




         0.7%                                  253.7m                            252.0m
         Top 25 amusement/theme parks          Top 25 amusement/theme parks      Top 25 amusement/theme parks
         worldwide attendance growth           worldwide attendance 2019         worldwide attendance 2018
         2018–19

                                                        Exhibit 12
         © 2020 TEA / AECOM                                                                                     15
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 17 of 103 Pa
       TOP 20                 #:35789

       WATER PARKS
       WORLDWIDE




                                                                                  ATTENDANCE


                                                                                                  ATTENDANCE
                                                                    % CHANGE
       LOCATION
       RANK
       PARK




                                                                                  2019


                                                                                                  2018
       1 CHIMELONG WATER PARK, GUANGZHOU, CHINA                   10.0%        3,014,000       2,740,000
       2 TYPHOON LAGOON AT DISNEY WORLD, ORLANDO, FL, U.S.        -1.0%        2,248,000       2,271,000
       3 BLIZZARD BEACH AT DISNEY WORLD, ORLANDO, FL, U.S.        -1.0%        1,983,000       2,003,000
       4 THERME ERDING, ERDING, GERMANY                           23.3%        1,850,000       1,500,000
       5 THERMAS DOS LARANJAIS, OLIMPIA, BRAZIL                   -6.4%        1,845,000       1,971,000
       6 BAHAMAS AQUAVENTURE WATER PARK, PARADISE ISLAND          -1.0%        1,813,000       1,831,000
         (NASSAU, NEW PROVIDENCE), BAHAMAS
       7 VOLCANO BAY, ORLANDO, FL, U.S.                            5.0%        1,811,000       1,725,000
       8 AQUATICA, ORLANDO, FL, U.S.                              -1.5%        1,533,000       1,556,000
       9 HOT PARK RIO QUENTE, CALDAS NOVAS, BRAZIL                 2.1%        1,469,000 1,439,000*
       10 WUHU FANTAWILD WATER PARK, WUHU, CHINA                  -0.9%        1,348,000       1,360,000




                                                     Exhibit 12
  16                                                                                  © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 18 of 103 Pa
                              #:35790




                                                                                                       ATTENDANCE


                                                                                                                       ATTENDANCE
                                                                                        % CHANGE
      LOCATION
      RANK
      PARK




                                                                                                       2019


                                                                                                                       2018
      11 CARIBBEAN BAY, SEOUL, SOUTH KOREA                                            11.1%        1,333,000        1,200,000
      12 AQUAVENTURE WATER PARK, DUBAI, U.A.E.                                        -5.4%        1,322,000        1,397,000
      13 AQUAPALACE, PRAGUE, CZECH REPUBLIC                                            0.9%        1,300,000        1,288,000
      14 TROPICAL ISLANDS, KRAUSNICK, GERMANY                                          2.8%        1,233,000        1,200,000
      15 PLAYA MAYA WATER PARK, WUHAN, CHINA                                          12.0%        1,210,000        1,080,000
      16 AQUAVENTURE ATLANTIS, SANYA, CHINA                                          100.0%        1,200,000         600,000
           SUNWAY LAGOON, KUALA LUMPUR, MALAYSIA                                      -7.7%        1,200,000        1,300,000
           SIAM PARK, SANTA CRUZ DE TENERIFE, SPAIN                                   -0.8%        1,200,000        1,210,000
      19 WET 'N' WILD GOLD COAST, GOLD COAST, AUSTRALIA                                0.0%        1,120,000        1,120,000
      20 OCEAN WORLD, GANGWON-DO, SOUTH KOREA                                        -15.3%        1,071,000        1,264,000
       TOP 20 TOTAL ATTENDANCE 2019                                                                31,103,000 30,055,000
       TOP 20 ATTENDANCE GROWTH 2018–19                                                0.6% 31,103,000 30,919,000
      © 2020 TEA / AECOM




      * Adjustment versus the figure we published in last year’s report




      0.6%                                         31.1m                          30.9m
      Top 20 water parks worldwide                 Top 20 water parks worldwide   Top 20 water parks worldwide
      attendance growth 2018–19                    attendance 2019                attendance 2018


                                                         Exhibit 12
       © 2020 TEA / AECOM                                                                                                           17
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 19 of 103 Pa
       TOP 20                 #:35791

       WATER PARKS
       WORLDWIDE




                                                                                                                                                 GERMANY

                                                                    8
                                                                                                                                                 3.1m             14          4
                                                                                   2            U.S.                                             2 PARKS

                                                                                                7.6m                                              SPAIN
                                                                7                               4 PARKS
                                                                               3
                                                                                                                  BAHAMAS
                                                                                                                                               1.2m              16
                                                                                                                                                1 PARK
                                                                                                       6          1.8m
                                                                                                                  1 PARK




                                                                                                                                               BRAZIL
                                                                                                                         9          5          3.3m
                                                                                                                                               2 PARKS




       MAP KEY                                                                         GROWTH                                            Top 20 water parks worldwide
                                                                                                                             Top 25 theme/amusement parks worldwide
                                         Circles represent size of                      10
              0%–4.9%

                        5%–9.9%




                                         attendance at ranked parks at
                                         the geography indicated. Slices                5
                                  10%+
       < 0%




                                         within circles represent proportion
                                         of attendance at the geography                 0
                                         from the ranked park indicated
                                         by number. Shading indicates                   -5
                                         attendance growth at the ranked                     2010–11 2011–12 2012–13 2013–14 2014–15 2015–16 2016–17 2017–18                 2018-19
                                         park versus all other ranked parks.                  8.2%         5.4%   7.1%       2.8%       3.7%     3.6%     1.6%        2.5%    0.6%
                                                                               Exhibit 12
  18                                                                                                                                                      © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 20 of 103 Pa
                              #:35792




                                                                         SOUTH KOREA
             CZECH REPUBLIC
                                                               20   11   2.4m
                                                                         2 PARKS
      13     1.3m
             1 PARK
                                                 16
                                CHINA
                              6.8m          15
                                                           1
                              4 PARKS                 10
                       12


                   U.A.E.
                   1.3m          MALAYSIA
                   1 PARK         1.2m                16
                                   1 PARK




                                                                                   AUSTRALIA
                                                                            19     1.1m
                                                                                   1 PARK




       0.6%                                 31.1m                                30.9m
       Top 20 water parks worldwide         Top 20 water parks worldwide         Top 20 water parks worldwide
       attendance growth 2018–19            attendance 2019                      attendance 2018


                                                       Exhibit 12
       © 2020 TEA / AECOM                                                                                       19
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 21 of 103 Pa
       TOP 20                 #:35793

       MUSEUMS
       WORLDWIDE




                                                                                   ATTENDANCE


                                                                                                      ATTENDANCE

                                                                                                      FREE/PAID
                                                                     % CHANGE
       LOCATION
       MUSEUM
       RANK




                                                                                   2019


                                                                                                      2018
       1 LOUVRE, PARIS, FRANCE                                     -5.9%        9,600,000 10,200,000
       2 NATIONAL MUSEUM OF CHINA, BEIJING, CHINA                 -14.2%        7,390,000         8,610,000
       3 VATICAN MUSEUMS, VATICAN, VATICAN CITY                     1.9%        6,883,000         6,756,000
       4 THE METROPOLITAN MUSEUM OF ART, NEW YORK, NY, U.S.        -8.0%        6,770,000          7,360,000
       5 BRITISH MUSEUM, LONDON, U.K.                               5.8%        6,208,000          5,869,000
       6 TATE MODERN, LONDON, U.K.                                  4.6%        6,098,000          5,829,000
       7 NATIONAL GALLERY, LONDON, U.K.                             4.8%        6,011,000         5,736,000
       8 NATURAL HISTORY MUSEUM, LONDON, U.K.                       3.8%        5,424,000         5,226,000
       9 AMERICAN MUSEUM OF NATURAL HISTORY, NEW YORK, NY, U.S.     0.0%        5,000,000         5,000,000
       10 STATE HERMITAGE, ST PETERSBURG, RUSSIA                  15.4%         4,957,000         4,294,000




                                                    Exhibit 12
  20                                                                                            © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 22 of 103 Pa
                              #:35794




                                                                                        ATTENDANCE


                                                                                                        ATTENDANCE

                                                                                                        FREE/PAID
                                                                         % CHANGE
      LOCATION
      MUSEUM
      RANK




                                                                                        2019


                                                                                                        2018
      11 SHANGHAI SCIENCE AND TECHNOLOGY MUSEUM, SHANGHAI, CHINA       36.3%         4,824,000       3,540,000
      12 REINA SOFÍA, MADRID, SPAIN                                    13.5%         4,426,000       3,898,000
      13 NATIONAL MUSEUM OF NATURAL HISTORY, WASHINGTON, DC, U.S.     -12.5%         4,200,000       4,800,000
      14 NANJING MUSEUM, NANJING, CHINA                                13.6%         4,169,000       3,670,000
      15 ZHEJIANG MUSEUM, HANGZHOU, CHINA                              -1.2%         4,150,000       4,200,000
      16 NATIONAL GALLERY OF ART, WASHINGTON, DC, U.S.                 -7.5%         4,074,000       4,404,000
      17 VICTORIA & ALBERT MUSEUM, LONDON, U.K.                        -1.2%         3,921,000       3,968,000
      18 CHINA SCIENCE TECHNOLOGY MUSEUM, BEIJING, CHINA              -11.6%         3,891,000       4,400,000
      19 NATIONAL PALACE MUSEUM, TAIPEI, TAIWAN                        -0.7%         3,832,000       3,860,000
      20 MUSÉE D'ORSAY, PARIS, FRANCE                                  15.0%         3,652,000       3,175,000
       TOP 20 TOTAL ATTENDANCE 2019                                                 105,480,000 104,795,000
       TOP 20 ATTENDANCE GROWTH 2018–19                               -2.4% 105,480,000 108,080,000
      © 2020 TEA / AECOM




      -2.4%                                105.5m                     108.1m
      Top 20 museums worldwide             Top 20 museums worldwide   Top 20 museums worldwide
      attendance growth 2018–19            attendance 2019            attendance 2018


                                                  Exhibit 12
       © 2020 TEA / AECOM                                                                                            21
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 23 of 103 Pa
       TOP 20                 #:35795

       MUSEUMS
       WORLDWIDE

                                                                                                                                        17           5
                                                                                                                      U.K.
                                                                                                            27.7m                 8
                                                                                                            5 MUSEUMS                    7               6




                                                                                                                         FRANCE               20

                                                                   16
                                                                                                                      13.3m                                  1
                                                                                        U.S.                          2 MUSEUMS
                                                                               4
                                                                 13
                                                                                        20.0m                                                                        12
                                                                           9            4 MUSEUMS
                                                                                                                                                                     SPAIN
                                                                                                                                                                 4.4m
                                                                                                                                                                 1 MUSEUM




       MAP KEY                                                                     GROWTH                                         Top 20 museums worldwide

                                         Circles represent size of                 10
              0%–4.9%

                        5%–9.9%




                                         attendance at ranked parks at
                                         the geography indicated. Slices           5
                                  10%+
       < 0%




                                         within circles represent proportion
                                         of attendance at the geography            0
                                         from the ranked museum
                                         indicated by number. Shading              -5
                                         indicates attendance growth at                 2012–13   2013–14   2014–15     2015–16       2016–17      2017–18        2018–19
                                         the ranked museum versus all                    7.2%      1.6%      -0.7%       1.2%          0.2%         0.1%           -2.4%
                                                                               Exhibit 12
                                         other ranked museums.

  22                                                                                                                                               © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 24 of 103 Pa
                              #:35796




                 RUSSIA
      10         5.1m
                 1 MUSEUM


                 VATICAN CITY              18
      3
                 6.9m                 15
                                                    2      CHINA
                                                           24.4m
                 1 MUSEUM
                                           14      11      5 MUSEUMS
                                                                       TAIWAN
                                                              19       3.8m
                                                                       1 MUSEUM




          -2.4%                                 105.5m                            108.1m
          Top 20 museums worldwide              Top 20 museums worldwide          Top 20 museums worldwide
          attendance growth 2018–19             attendance 2019                   attendance 2018


                                                    Exhibit 12
          © 2020 TEA / AECOM                                                                                 23
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 25 of 103 Pa
  THE AMERICAS       1.0%
                              #:35797

                     Top 20 amusement/
                     theme parks North
                     America attendance
                     growth 2018–19



                     159.1m
                     Top 20 amusement/
                     theme parks North
                     America attendance
                     2019



                     157.5m
                     Top 20 amusement/
                     theme parks North
                     America attendance
                     2018




       KATHLEEN LACLAIR
       Associate Principal –
       Economics, Americas
       —
                                          Exhibit 12
  24
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 26 of 103 Pa
                                   NORTH AMERICA THEME
                              #:35798

                                   PARKS: STEADY GROWTH IN
                                   2019, SUSTAINED BY BEST
                                   PRACTICES
                                   The top 20 theme parks in North
                                   America saw 1.0% growth overall in
                                   2019, representing 1.6 million new
                                   visits for these leading operators
                                   and popular chains.
                                   —
                                   Collectively, we’re seeing the operators and
                                   parks in this group doing all the right things
                                   — making strategic acquisitions, investing
                                   in new lands and rides, extending the
                                   season and customer base with new events,
                                   and focusing on the guest experience to
                                   drive performance. These practices will
                                   continue to be important as the industry
                                   moves forward.




                                                       Kings Island, Mason, OH, U.S.
                                                                      © Cedar Point
                            Exhibit 12
                                                                                       25
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 27 of 103 Pa
                              #:35799
                                                                                                         6.0%
                                                                                           Universal's Islands of
                                                                                          Adventure at Universal
                                                                                               Orlando, FL, U.S.,
                                                                                             attendance growth
                                                                                                        2018–19




       Universal's Islands of Adventure at Universal Orlando, FL, U.S.,
       © Universal and WBEI. Publishing Rights © JKR.(s20)




       Disney, Universal                                        There has been continued investment in
       At Disney's domestic parks, the opening of               Pixar Pier at Disney California Adventure
       Star Wars: Galaxy’s Edge introduced a richly             with Jessie’s Critter Carousel and Inside Out
       themed new land that takes participatory                 Emotional Whirlwind in 2019. Set to open
       immersion to new levels, and showcases                   soon: Avengers Campus at Disneyland,
       what Disney does best, immersing guests                  a strong IP with immense potential for
       in storied lands, rides and attractions.                 theming within their parks.
       The land and its pioneering rides, Rise of
       the Resistance and Millennium Falcon:                    Universal Studios North American parks
       Smugglers Run, have received accolades,                  were up 2.8% in 2019, with most of that
       including TEA Thea Awards. Disney’s                      growth due to strong performance at
       domestic park attendance numbers were                    Universal’s Islands of Adventure with the
       flat overall for 2019 compared to the                    new addition of Hagrid's Magical Creatures
       previous year which could be attributed                  Motorbike Adventure steel coaster (soon
       to the operator emphasizing its yield                    to receive a TEA Thea Award) within the
       strategy by prioritizing the quality of guest            Wizarding World of Harry Potter. This
       experience and per caps. This operating                  popular IP continues to drive attendance
       model has emerged over the last decade                   and performance for Universal, which first
       and will likely serve operators well moving              debuted the Wizarding World of Harry Potter
       forward, with respect to capacity limitations            realm at Islands of Adventure in 2010 —
       in parks and the continued need to                       10 years and still going strong.
       stay competitive.
                                                                Universal Studios Florida continues to benefit
                                                                from the Fast and the Furious franchise
                                                                as well as more onsite capacity with the
                                                                Aventura hotel added in 2018.
                                                       Exhibit 12
  26
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 28 of 103 Pa
                                                #:35800
        Of course, the big new IP on the horizon for  Attendance at Canada’s Wonderland
        this operator is Super Nintendo World which    increased 4.0%, due in part to additional
        will open first at Universal Studios Japan,    operating days for its new WinterFest event
        then within the massive, new Epic Universe     and a new coaster Yukon Striker. Knott’s
        in Orlando and eventually at Universal         Berry Farm also had a great year, with 3.0%
        Studios Singapore.                             growth, a new PEANUTS celebration and a
                                                       revamped raft ride, Calico River Rapids.
        Regional Operators
        Cedar Fair reported the strongest increase
        among the domestic operators, with growth
        of 7.8% within its full portfolio, which now
        includes the Schlitterbahn New Braunfels
        and Schlitterbahn Galveston water parks
        (acquired mid-summer 2019). Outside            CEDAR FAIR'S STRATEGY, AND
        the increase in overall attendance from        RESULTING PERFORMANCE,
        the two new water parks, attendance at
        the operator’s legacy collection of parks
                                                       FORM A STRONG EXAMPLE FOR
        increased 5.0%.                                INVESTING AND REINVESTING,
                                                       WHETHER IN NEW PARKS, RIDES
        Cedar Fair's strategy, and resulting           OR EXPERIENCES, TO DRIVE
        performance, form a strong example
        for investing and reinvesting, whether in
                                                       ATTENDANCE AND REVENUES.
        new parks, rides or experiences, to drive
        attendance and revenues.




           2.0%
           Six Flags Great America,
           Gurnee, IL, U.S.,
           attendance growth
           2018–19




                                                              Six Flags Great America, Gurnee, IL, U.S.
                                                                             © Six Flags Great America


                                            Exhibit 12
                                                                                                          27
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 29 of 103 Pa
                              #:35801
                                                            Knott's Berry Farm, Buena Park, CA, U.S.

         3.0%                                                                   © Knott's Berry Farm


         Knott's Berry Farm, Buena
         Park, CA, U.S., attendance
         growth 2018–19




       In 2019, SeaWorld Parks and Entertainment
       was able to maintain the additional visits
       secured in 2018, continuing its rebound          4.0%
       after a series of challenging years leveraging   Canada's Wonderland,
       new attractions, improved theming and IP.        Vaughan, Ontario,
       Sesame Street Land was very well received        Canada, attendance
       at SeaWorld Orlando and the operator             growth 2018–19

       continues to employ this popular IP with
       the transition of Aquatica San Diego into a
       Sesame Place park, slated to open in 2021.

       Six Flags reported steady growth, at 2.5%,
       which represents almost 800,000 new visits,
       helped by the new Maxx Force coaster at
       Six Flags Great America near Chicago. The
       operator acquired five new parks in 2018,
       which resulted in significantly increased
       attendance for their portfolio last year, and
       also continues to please guests with rides
       and experiences themed on DC Comics
       stories and characters.


                                                        Canada's Wonderland, Vaughan,
                                                        Ontario, Canada
                                                        © Canada's Wonderland


                                               Exhibit 12
  28
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 30 of 103 Pa
       NORTH AMERICA          #:35802
                                    Unfortunately, Hurricane Dorian and a
                                                       wetter than average summer overall led
       WATER PARKS:                                    to slight declines in attendance. Outside

       RAIN OR RIDES?                                  Florida, these mostly suburban water parks
                                                       saw a relatively flat year in attendance, with
                                                       a few exceptions. Zoombezi Bay in Ohio had
       The top water parks in North America added      another strong season with a 6.4% increase,
       nearly 200,000 visits in 2019, an increase of   which they attribute to a wide range of
       1.2% over 2018.                                 factors, including better weather, continued
                                                       success from the 2018 Otter Banks
       Orlando’s four water parks comprise nearly      addition, and new marketing campaigns.
       half of our list’s total attendance, and with   Typhoon Texas in Katy also reported record
       relatively even market share, especially        attendance for the second year in a row,
       as Universal’s Volcano Bay continues to         with a 6.0% increase. Contributing factors
       stabilize within the competitive market.        included a switch to dynamic pricing,
       There were no significant changes at            enhanced marketing and better execution
       Disney’s Typhoon Lagoon and Blizzard            overall — proof that strategies implemented
       Beach; SeaWorld’s Aquatica added the            by the big operators can also benefit
       family-oriented KareKare Curl slide.            regional markets and smaller parks.




         6.0%
         Typhoon Texas,
         Katy, Texas, U.S.,
         attendance growth
         2018–19




                                                                     Typhoon Texas, Katy, Texas, U.S.
                                                                                   © Typhoon Texas


                                            Exhibit 12
                                                                                                        29
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 31 of 103 Pa
     Other significant reinvestments in 2019
                                             #:35803
                                                 That said, there were some notable
       include Water Country USA’s Cutback               increases at individual parks in 2019: Parque
       Water Coaster, Aquatica San Antonio’s Ihu's       Xcaret in Cancun, Mexico saw an increase
       Breakaway Falls, Schlitterbahn Galveston’s        of 4.0% and continues to gain market share
       Infinity Racers slides, Six Flags Hurricane       after adding another hotel in 2018. Grupo
       Harbor Splashtown, Houston’s Wahoo                Xcaret has an established record of high
       Wave six-story wave wall slide and Six            quality and smart reinvestment and can now
       Flags Hurricane Harbor, Jackson’s new             boast a fully integrated destination resort
       100,000-gallon activity pool.                     at this location. Parque Mundo Petapa in
                                                         Guatemala saw an attendance increase
                                                         of 8.5%, likely due to positive market

       LATIN AMERICA                                     conditions and a new coaster, Relámpago.

       THEME PARKS:                                      Parque de la Costa in Argentina increased
                                                         attendance by 10.5%, thanks to good
       UPS AND DOWNS                                     weather, and an increase of domestic
                                                         visitors. Beto Carrero World in Brazil, which
                                                         ranks #2 on the top 10 and saw attendance
       With visits totaling 15.7 million at the top 10   grow by 2.9%, also cited more domestic
       theme parks in Latin America and Mexico           visitation and the positive economic
       in 2019, attendance overall is flat, showing      recovery in Brazil during much of 2019.
       an increase of just 0.1 % over 2018. In this
       region, we continue to see three factors play     Though their visitor numbers weren’t high
       a key role in the success of parks: politics,     enough to make the Top 10 list this year,
       economics and safety — with positive and          two other parks had notable increases. Hopi
       negative results.                                 Hari in Brazil continues to make a comeback
                                                         from safety and ownership issues, while
                                                         also benefiting from market conditions,
                                                         and had an attendance increase of 32.0%
                                                         in 2019, an encouraging trend. Theme Park
                                                         Xetulul in Guatemala had an attendance
                                                         increase of 12.1%, creditable to the area’s
       WE CONTINUE TO SEE THREE                          improved infrastructure and growing
                                                         destination status.
       FACTORS PLAY A KEY ROLE
       IN THE SUCCESS AT PARKS                           In Mexico City, La Feria De Chapultepec had
       IN THIS REGION — POLITICS,                        previously ranked high in the top 10 before
                                                         having its license revoked due to a fatal
       ECONOMICS AND SAFETY                              accident. At this writing, the property was
       — WITH POSITIVE AND                               closed and ripe for acquisition, with signs of
       NEGATIVE RESULTS.                                 interest from major operators.




                                                 Exhibit 12
  30
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 32 of 103 Pa
                              #:35804
                                                    Parque de la Costa, Buenos Aires, Argentina

        10.5%                                                              © Parque de la Costa


        Parque de la Costa,
        Buenos Aires, Argentina,
        attendance growth
        2018–19




        8.5%
        Mundo Petapa,
        Guatemala City,
        Guatemala, attendance
        growth 2018–19




        Mundo Petapa, Guatemala City, Guatemala
        © Mundo Petapa


                                           Exhibit 12
                                                                                                  31
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 33 of 103 Pa
       LATIN AMERICA          #:35805
                                  New to our list, Magic City Water Park in
                                                      Suzano, Brazil reported strong growth due
       WATER PARKS:                                   to new attractions and marketing efforts.

       MILESTONES AND                                 Situated in the São Paulo regional market,
                                                      Magic City offers guests a variety of slides
       SHIFTING IN THE RANKS                          and pools, including hot springs, in an
                                                      integrated resort setting.

       Year 2019 saw the top 10 water parks           Thermas Water Park in São Pedro, Brazil
       in Latin America and Mexico pass the           added 160,000 visits in 2019 and attributed
       10 million mark in attendance for the first    the growth to investments on multiple
       time — 10.2 million visits representing a      fronts including the addition of a large, new
       1.9% year-over-year increase. Much of it was   playground area; marketing, infrastructure,
       driven by three parks, each achieving more     new food and beverage options, and new
       than 30.0% growth over 2018 attendance.        ticket windows, resulting in a significantly
                                                      improved guest experience.




         32.2%
         Magic City Water
         Park, Suzano, Brazil,
         attendance growth
         2018–19




         Magic City Water Park, Suzano, Brazil
         © Magic City Water Park


                                                 Exhibit 12
  32
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 34 of 103 Pa
                              #:35806
                                                                 Thermas dos Laranjais, Olimpia, Brazil

         1.9m                                                                © Thermas dos Laranjais


         Thermas dos Laranjais,
         Olimpia, Brazil,
         attendance 2019




                                                                                Chongqing Happy Valley
                                                                                               © OCT




      Hot Beach, in Olimpia, Brazil, moved up one       On the down side, Piscilago, in Bogota,
      place on the top 10 chart, from #10 in 2018       Colombia suffered a substantial decrease
      to #9 in 2019, reflecting a 31.6% attendance      of 11.5% in attendance for 2019, likely due
      jump with almost 150,00 additional visits.        to economic factors. The economy was
      Hot Beach benefited from more domestic            also cited by Thermas dos Laranjas in
      visitation, aided by an increase of hotel         Olimpia, Brazil, which saw a 6.4% attendance
      rooms in the city, and economic conditions        decrease in 2019 despite adding a new
      in Brazil bringing more international tourism.    slide complex — but kept its #1 position
      Following the trend of increasing visitation in   on the chart.
      shoulder seasons and with events, the park
      added Halloween, Christmas, Easter and
      spring break to its 2019 operating calendar.

                                            Exhibit 12
                                                                                                          33
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 35 of 103 Pa
       TOP 20                 #:35807

       AMUSEMENT/THEME PARKS
       NORTH AMERICA




                                                                            ONTARIO, CANADA
                                                                                    4.0m                  13
                                                                                     1 PARK
                                         MIDWEST U.S.
                                                             20
                                          10.4m                   16
                                                                       14
                                                                                                                                        NORTHEAST U.S.
                                           3 PARKS                                                                        19      18    6.8m
                                                                                                                                        2 PARKS




                                                     15 17
        CALIFORNIA, U.S.                    11                                                         10 12          1
                                                                       2                7
                49.0m                                                                                                                   FLORIDA, U.S.
                 6 PARKS
                                                 9
                                                             8
                                                                                        6
                                                                                                                                        88.9m
                                                                                                                                        8 PARKS
                                                                                                                             3
                                                                                                   5           4




       KEY                                                                         GROWTH                                               Top 20 parks North America
                                                                                                                                            Top 25 parks worldwide
                                            Circles represent size of              10
              0%–4.9%

                        5%–9.9%




                                            attendance at ranked parks at
                                            the geography indicated. Slices        5
                                  10%+
       < 0%




                                            within circles represent proportion
                                            of attendance at the geography         0
                                            from the ranked park indicated
                                            by number. Shading indicates           -5
                                            attendance growth at the ranked             2010–11 2011–12 2012–13 2013–14 2014–15 2015–16 2016–17 2017–18 2018–19
                                            park versus all other ranked parks.
                                                                                            2.9%       3.6%    2.7%   2.2%       5.9%   1.2%    2.3%    4.0%    1.0%
                                                                                  Exhibit 12
  34                                                                                                                                              © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 36 of 103 Pa
                              #:35808




                                                                                                      ATTENDANCE


                                                                                                                      ATTENDANCE
                                                                                        % CHANGE
      LOCATION
      RANK
      PARK




                                                                                                      2019


                                                                                                                      2018
      1 MAGIC KINGDOM THEME PARK AT WALT DISNEY WORLD RESORT, LAKE BUENA VISTA, FL, U.S. 0.5% 20,963,000 20,859,000
      2 DISNEYLAND PARK, ANAHEIM, CA, U.S.                                             0.0% 18,666,000 18,666,000
      3 DISNEY'S ANIMAL KINGDOM AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S.       1.0% 13,888,000 13,750,000
      4 EPCOT AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S.                         0.0% 12,444,000 12,444,000
      5 DISNEY'S HOLLYWOOD STUDIOS AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S.    2.0% 11,483,000 11,258,000
      6 UNIVERSAL STUDIOS FLORIDA AT UNIVERSAL ORLANDO, FL, U.S.                       2.0% 10,922,000 10,708,000
      7 UNIVERSAL'S ISLANDS OF ADVENTURE AT UNIVERSAL ORLANDO, FL, U.S.                6.0% 10,375,000             9,788,000
      8 DISNEY CALIFORNIA ADVENTURE PARK, ANAHEIM, CA, U.S.                            0.0% 9,861,000              9,861,000
      9 UNIVERSAL STUDIOS HOLLYWOOD, UNIVERSAL CITY, CA, U.S.                          0.0%        9,147,000       9,147,000
      10 SEAWORLD ORLANDO, ORLANDO, FL U.S.                                            1.0% 4,640,000              4,594,000
      11 KNOTT'S BERRY FARM, BUENA PARK, CA U.S.                                       3.0% 4,238,000              4,115,000
      12 BUSCH GARDENS TAMPA BAY, TAMPA, FL U.S.                                       1.0% 4,180,000              4,139,000
      13 CANADA'S WONDERLAND, MAPLE, ONTARIO, CANADA                                   4.0% 3,950,000              3,798,000
      14 CEDAR POINT, SANDUSKY, OH, U.S.                                               1.5% 3,731,000              3,676,000
      15 SIX FLAGS MAGIC MOUNTAIN, VALENCIA, CA, U.S.                                  0.5% 3,610,000              3,592,000
      16 KINGS ISLAND, KINGS ISLAND, OH, U.S.                                          1.0% 3,521,000              3,486,000
      17 SEAWORLD SAN DIEGO, SAN DIEGO, CA, U.S.                                      -8.1% 3,485,000 3,793,000*
      18 SIX FLAGS GREAT ADVENTURE, JACKSON, NJ, U.S.                                  1.5% 3,451,000              3,400,000
      19 HERSHEYPARK, HERSHEY, PA, U.S.                                                0.5% 3,384,000              3,367,000
      20 SIX FLAGS GREAT AMERICA, GURNEE, IL, U.S.                                     2.0% 3,169,000 3,107,000
       TOP 20 TOTAL ATTENDANCE 2019                                                         159,108,000 157,548,000
       TOP 20 ATTENDANCE GROWTH 2018–19                                                1.0% 159,108,000 157,478,000
      © 2019 TEA / AECOM

      * Adjustment versus the figure we published in last year’s report




      1.0%                                         159.1m                       157.5m
      Top 20 amusement/theme                       Top 20 amusement/theme       Top 20 amusement/theme
      parks North America                          parks North America          parks North America
      attendance growth 2018–19                    attendance 2019              attendance 2018

                                                         Exhibit 12
       © 2020 TEA / AECOM                                                                                                          35
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 37 of 103 Pa
       TOP 10                 #:35809

       AMUSEMENT/THEME PARKS
       LATIN AMERICA


                                     MEXICO         6
                                  7.2m          5
                                                        3
                                                            1
                                  4 PARKS

                                               GUATEMALA
                                                    1.3m         4                                COLOMBIA
                                                     1 PARK                           9 7         2.2m
                                                                                                  2 PARKS




                                                                                                                                           BRAZIL

                                                                                  CHILE
                                                                                                                                    2      2.2m
                                                                                                                                           1 PARK
                                                                               1.1m           8
                                                                                1 PARK
                                                                                                                 ARGENTINA
                                                                                                         10      1.0m
                                                                                                                 1 PARK




       KEY                                                                      GROWTH                                                  Top 10 parks Latin America
                                                                                                                                           Top 25 parks worldwide
                                                                                 10
                                         Circles represent size of
              0%–4.9%

                        5%–9.9%




                                         attendance at ranked parks at
                                         the geography indicated. Slices         5
                                  10%+
       < 0%




                                         within circles represent proportion
                                         of attendance at the geography          0
                                         from the ranked park indicated
                                         by number. Shading indicates            -5
                                         attendance growth at the ranked              2010–11 2011–12 2012–13 2013–14 2014–15 2015–16 2016–17 2017–18 2018–19
                                         park versus all other ranked parks.
                                                                                       0.7%       2.6%    3.8%      6.0%     1.0%       0.7%    -2.2%   4.2%     0.1%
                                                                               Exhibit 12
  36                                                                                                                                              © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 38 of 103 Pa
                              #:35810




                                                                                                       ATTENDANCE


                                                                                                                       ATTENDANCE
                                                                                         % CHANGE
      LOCATION
      RANK
      PARK




                                                                                                       2019


                                                                                                                       2018
      1 SIX FLAGS MEXICO, MEXICO CITY, MEXICO                                           0.5%        2,803,000       2,789,000
      2 BETO CARRERO WORLD, SANTA CATARINA, BRAZIL                                      1.9%        2,241,000       2,200,000
      3 PARQUE XCARET, CANCUN, MEXICO                                                   4.0%        1,960,000       1,885,000
      4 MUNDO PETAPA, GUATEMALA CITY, GUATEMALA                                         8.5%        1,330,000       1,226,000
      5 LA FERIA DE CHAPULTEPEC, MEXICO CITY, MEXICO                                  -18.0%        1,306,000       1,593,000
      6 PLAZA DE SESAMO, MONTERREY, MEXICO                                             -1.0%        1,173,000       1,185,000
      7 PARQUE MUNDO AVENTURA, BOGOTÁ, COLOMBIA                                        -0.6%        1,151,000       1,158,000
      8 FANTASIALANDIA, SANTIAGO, CHILE                                                 0.0%        1,100,000       1,100,000
      9 THEME PARQUE NACIONAL DEL CAFÉ, QUINDIO, COLOMBIA                               1.5%        1,043,000       1,028,000
      10 PARQUE DE LA COSTA, BUENOS AIRES, ARGENTINA                                  10.5%     968,000     876,000
       TOP 10 TOTAL ATTENDANCE 2019                                                          15,075,000 15,040,000
       TOP 10 ATTENDANCE GROWTH 2018–19                                                 0.1% 15,075,000 15,064,000
      © 2020 TEA / AECOM




      * Adjustment versus the figure we published in last year’s report




      0.1%                                         15.1m                           15.0m
      Top 10 amusement/theme                       Top 10 amusement/theme parks    Top 10 amusement/theme parks
      parks Latin America attendance               Latin America attendance 2019   Latin America attendance 2018
      growth 2018–19

                                                         Exhibit 12
       © 2020 TEA / AECOM                                                                                                           37
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 39 of 103 Pa
       TOP 20                 #:35811

       WATER PARKS
       NORTH AMERICA




                                                                                                                           NORTHEAST U.S.
                                                                                                           18
                                                        MIDWEST U.S.                                        13
                                                                                                                     10
                                                                                                                           1.5m
                                                                                                                           3 PARKS
                                                                 0.9m      20 16
                                                                 2 PARKS                                                                     SOUTHERN U.S.
                             SOUTHWEST U.S.                                                                               19
                                         0.4m          17
                                                                                                                          12
                                                                                                                                  6          1.7m
                                          1 PARK                                                                                             3 PARKS
                                         TEXAS, U.S.             15   5
                                                        14
                                          3.7m              11
                                          6 PARKS                 9   8
                                                                                                    7            1
                                                                                           4                                     FLORIDA, U.S.
                                                                                                                                 8.2m
                                                                                                                                 5 PARKS
                                                                                                3               2




       KEY                                                                         GROWTH                                              Top 20 water parks North America
                                                                                                                                           Top 20 water parks worldwide
                                            Circles represent size of              10
              0%–4.9%

                        5%–9.9%




                                            attendance at ranked parks at
                                            the geography indicated. Slices        5
                                  10%+
       < 0%




                                            within circles represent proportion
                                            of attendance at the geography         0
                                            from the ranked park indicated
                                            by number. Shading indicates           -5
                                            attendance growth at the ranked             2010–11 2011–12 2012–13 2013–14 2014–15 2015–16 2016–17 2017–18 2018–19
                                            park versus all other ranked parks.
                                                                                         0.1%       2.2%        -2.3%     1.6%        4.3%     -0.7%   -2.9%   5.8%   1.2%
                                                                                  Exhibit 12
  38                                                                                                                                                     © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 40 of 103 Pa
                              #:35812




                                                                                                   ATTENDANCE


                                                                                                                   ATTENDANCE
                                                                                    % CHANGE
      LOCATION
      RANK
      PARK




                                                                                                   2019


                                                                                                                   2018
      1 TYPHOON LAGOON AT DISNEY WORLD, ORLANDO, FL, U.S.                         -1.0%         2,248,000       2,271,000
      2 BLIZZARD BEACH AT DISNEY WORLD, ORLANDO, FL, U.S.                         -1.0%         1,983,000       2,003,000
      3 UNIVERSAL'S VOLCANO BAY, ORLANDO, FL, U.S.                                 5.0%         1,811,000       1,725,000
      4 AQUATICA, ORLANDO, FL, U.S.                                               -1.5%         1,533,000       1,556,000
      5 SCHLITTERBAHN, NEW BRAUNFELS, TX, U.S.                                    -2.0%          996,000        1,016,000
      6 WATER COUNTRY USA, WILLIAMSBURG, VA, U.S.                                  1.0%          736,000         729,000
      7 ADVENTURE ISLAND, TAMPA, FL, U.S.                                         -1.9%          656,000         669,000
      8 AQUATICA SAN ANTONIO, SAN ANTONIO, TX, U.S.                                0.9%          651,000         645,000
      9 SCHLITTERBAHN, GALVESTON, TX, U.S.                                         1.4%          567,000         559,000
      10 SPLISH SPLASH, CALVERTON NY, U.S.                                         0.6%          542,000         539,000
      11 SIX FLAGS-HURRICANE HARBOR, ARLINGTON, TX, U.S.                           0.9%          538,000         533,000
      12 SIX FLAGS WHITE WATER ATLANTA, MARIETTA, GA, U.S.                        -0.9%          526,000         531,000
      13 SIX FLAGS HURRICANE HARBOR, JACKSON, NJ, U.S.                             1.5%          482,000         475,000
      14 TYPHOON TEXAS, KATY, TX, U.S.                                             6.0%          478,000         451,000
      15 SIX FLAGS HURRICANE HARBOR SPLASHTOWN, SPRING, TX, U.S.                   0.0%          475,000        475,000*
      16 ZOOMBEZI BAY, POWELL, OH, U.S.                                            6.4%          466,000         438,000
      17 SIX FLAGS HURRICANE HARBOR PHOENIX, GLENDALE, AZ, U.S.                   -2.0%          441,000        450,000*
      18 CAMELBEACH, TANNERSVILLE, PA, U.S.                                        0.5%          439,000         437,000
      19 DOLLYWOOD'S SPLASH COUNTRY, PIGEON FORGE, TN, U.S.                       -0.9%          433,000         437,000
      20 CEDAR POINT SHORES, SANDUSKY, OH, U.S.                                    1.0%          424,000         420,000
       TOP 20 TOTAL ATTENDANCE 2019                                                            16,425,000 16,359,000
       TOP 20 ATTENDANCE GROWTH 2018–19                                            1.2% 16,425,000 16,237,000
      © 2020 TEA / AECOM
      * Adjustment versus the figure we published in last year’s report




      1.2%                                         16.4m                      16.2m
      Top 20 water parks North                     Top 20 water parks North   Top 20 water parks North
      America attendance growth                    America attendance 2019    America attendance 2018
      2018–19

                                                         Exhibit 12
       © 2020 TEA / AECOM                                                                                                       39
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 41 of 103 Pa
       TOP 10                 #:35813

       WATER PARKS
       LATIN AMERICA
                                                                                                                BAHAMAS
                                                                                                  2             1.8m
                                                                                                                1 PARK
                                         MEXICO
                                  0.5m                10
                                   1 PARK

                        GUATEMALA
                            0.9m                  4                        COLOMBIA
                             1 PARK
                                                                            0.9m            6
                                                                             1 PARK




                                                                                                                            8           9
                                                                                                                                                1          BRAZIL
                                                                                                                            7                              6.1m
                                                                                                                                5           3              6 PARKS




       KEY                                                                         GROWTH                                   Top 10 water parks Latin America
                                                                                                                               Top 20 water parks worldwide
                                                                                   10
                                            Circles represent size of
              0%–4.9%

                        5%–9.9%




                                            attendance at ranked parks at
                                            the geography indicated. Slices        5
                                  10%+
       < 0%




                                            within circles represent proportion
                                            of attendance at the geography         0
                                            from the ranked park indicated
                                            by number. Shading indicates           -5
                                            attendance growth at the ranked             2013–14       2014–15     2015–16       2016–17         2017–18       2018–19
                                            park versus all other ranked parks.
                                                                                         5.7%          0.3%        3.4%          1.5%            0.6%          2.5%
                                                                                  Exhibit 12
  40                                                                                                                                                © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 42 of 103 Pa
                              #:35814




                                                                                                  ATTENDANCE


                                                                                                                  ATTENDANCE
                                                                                   % CHANGE
      LOCATION
      RANK
      PARK




                                                                                                  2019


                                                                                                                  2018
      1 THERMAS DOS LARANJAIS, OLIMPIA, BRAZIL                                   -6.4%         1,845,000       1,971,000
      2 BAHAMAS AQUAVENTURE WATER PARK, PARADISE ISLAND                          -1.0%         1,813,000       1,831,000
        (NASSAU, NEW PROVIDENCE), BAHAMAS
      3 HOT PARK RIO QUENTE, CALDAS NOVAS, BRAZIL                                 2.1%         1,469,000 1,439,000*
      4 PARQUE ACUATICO XOCOMIL, SAN MARTÍN ZAPOTITLÁN, RETALHULEU, GUATEMALA     6.4%          894,000         840,000
      5 BEACH PARK, AQUIRAZ, BRAZIL                                              -6.3%          890,000         950,000
      6 PISCILAGO, GIRARDOT (BOGOTA), COLOMBIA                                  -11.5%          876,000         990,000
      7 MAGIC CITY WATER PARK, SUZANO, BRAZIL                                   32.2%           681,000         515,000
      8 THERMAS WATER PARK, SÃO PEDRO, BRAZIL                                   33.3%           641,000         481,000
      9 HOT BEACH, OLYMPIA, BRAZIL                                              31.6%           608,000         462,000
      10 PARQUE ACUATICO EL ROLLO, MORELOS, MEXICO                               -0.9%          525,000         530,000
       TOP 10 TOTAL ATTENDANCE 2019                                                           10,242,000 10,009,000
       TOP 10 ATTENDANCE GROWTH 2018–19                                           2.5% 10,242,000 9,988,000
      © 2020 TEA / AECOM




      2.5%                                10.2m                             10.0m
      Top 10 water parks Latin            Top 10 water parks Latin          Top 10 water parks Latin
      America attendance growth           America attendance 2019           America attendance 2018
      2018–19

                                                 Exhibit 12
       © 2020 TEA / AECOM                                                                                                      41
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 43 of 103 Pa
  ASIA-PACIFIC        1.6%
                      Top 20
                              #:35815
                                             8.4%
                                             Chimelong Safari Park,
                      amusement/theme        Guangzhou, China,
                      parks Asia-Pacific     attendance growth
                      attendance growth      2018–19
                      2018–19



                      141.3m
                      Top 20
                      amusement/theme
                      parks Asia-Pacific
                      attendance 2019



                      139.1m
                      Top 20
                      amusement/theme
                      parks Asia-Pacific
                      attendance 2018




       CHRIS YOSHII
       Vice President – Economics,
       Asia-Pacific
       —




       BETH CHANG
       Executive Director –
       Economics, Asia-Pacific
       —
                                           Exhibit 12
  42
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 44 of 103 Pa
                                   CHINA’S REGIONAL AND
                              #:35816

                                   GLOBAL TRAJECTORY
                                   The visitor attractions sector in
                                   the Asia Pacific region overall
                                   showed attendance growth of 1.6%
                                   for calendar year 2019. The most
                                   dramatic increases were in China.
                                   Theme parks, water parks and park
                                   operators in China showed strong
                                   attendance growth across the
                                   board, with some dramatic shifts in
                                   rank, globally and regionally.
                                   —




                                         Chimelong Ocean Kingdom, Hengqin, China
                                                      © Chimelong Ocean Kingdom
                            Exhibit 12
                                                                                   43
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 45 of 103 Pa
                              #:35817

          1.1%
          Changsha Fantawild
          Oriental Heritage,
          Changsha, China,
          attendance growth
          2018–19




                                                         Zhengzhou Fantawild Adventure, Zhengzhou, China
                                                                                             © Fantawild




       ASIA-PACIFIC THEME                                  Chimelong turned the normally slow month
                                                           of December into an attendance booster
       PARKS: BIG NUMBERS                                  with a special promotion at Ocean Kingdom,
                                                           allowing free admission to any child under
       China’s growth in the leisure sector is a story     1.5 meters (five feet) in height (similar to
       of supply and demand: a large population            free admission for kids under age 12 in
       with increasing income and desire for travel        the West). The park continues to expand,
       and leisure, across a large land mass with          and in 2019 opened its new, 6,700-seat
       ever-better transportation infrastructure.          Chimelong Theater, a circus show venue.
       These are ideal conditions for regional             Its new Marine Science Park and hotel are
       parks and attractions to develop and for            nearing completion.
       regional chains to expand. Helping drive
       significant jumps in market share in 2019           Looking at our chart of the Top 10 Theme
       were promotional programs that included             Park Groups Worldwide, OCT Parks China
       special offers, school group admissions,            and Fantawild Group both grew significantly
       and special celebrations marking the 70th           in 2019. Fantawild, which opened four new
       anniversary of the founding of Communist            parks in 2019, achieved an attendance
       China, an important national holiday.               increase of nearly 20% representing
                                                           about 8 million additional visits. With 9.4%
       In Zhuhai, Chimelong Ocean Kingdom                  attendance growth, OCT, already the largest
       ascended to the rank of top-attended                theme park operator in China, rose in the
       theme park in China. Its 11.7 million visits        ranks above Universal Parks and Resorts to
       in 2019 reflect an 8.4% increase from the           be the third-largest in the world.
       prior year, coming in about 500,000 higher
       than Shanghai Disneyland, which saw a
       slight attendance drop as it focuses on
       implementing a yield strategy.

                                                Exhibit 12
  44
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 46 of 103 Pa
                                             #:35818
        Fantawild adds new parks every year and in The show “Dancing Islands” at Fantawild
         2019 its total grew to 29. The four new parks,    Asian Legend Park received an IAAPA
         all with Chinese cultural or historical themes,   Brass Ring Award in 2019 for “Most Creative
         are Jingzhou Fantawild Oriental Heritage;         Multimedia Spectacular.” This operator
         Fantawild Oriental Legend in Handan;              focuses on serving regional Chinese
         Jiayugan Fantawild Silk Road Dreamland, in        markets and smaller cities that draw on a
         Gansu province; and Changsha Fantawild            base of 4-5 million population. The Fantawild
         Oriental heritage in Hunan province. New          development model brings the entire
         Fantawild projects in development include         industry chain to the region it serves with
         Ningbo Traditional Chinese Culture Park           support by the local government.
         in Hangzhoue Bay; Boonie Bears Town in
         Linhai, Shenzhen; and Xuzhou Fantawild
         Park in Jiangsu province.




         CHINA’S GROWTH IN THE LEISURE
         SECTOR IS A STORY OF SUPPLY AND
         DEMAND: A LARGE POPULATION WITH
         INCREASING INCOME AND DESIRE
         FOR TRAVEL AND LEISURE.


            11.2m
            Shanghai Disneyland,
            Shanghai, China,
            attendance 2019




                                                                    Shanghai Disneyland, Shanghai, China
                                                                                               © Disney


                                               Exhibit 12
                                                                                                           45
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 47 of 103 Pa
     The state-owned OCT chain was one of
                                          #:35819
                                              Japan and Korea
       many tourism and attraction operators in       In Japan, theme park attendance numbers
       the country that built promotions around       were relatively flat in 2019, with visitation
       the 70th anniversary of Communist China,       tapering off as the year progressed,
       resulting in attendance jumps. OCT’s group     although its two top-attended parks,
       attendance totals also expanded with the       Tokyo Disneyland and Tokyo DisneySea,
       addition of numerous small attractions,        part of Tokyo Disney Resort, still head the
       including unique farm attractions with lower   attendance list. Universal Studios Japan
       admission fees that drew families with small   experienced a slight increase for the year.
       children. It should be noted that group
       operator totals include visits to any gated    New at Tokyo Disney Resort: In July
       commercial attraction, excluding temporary     2019 Tokyo DisneySea opened the flying
       events and scenic spots.                       attraction Soaring: Fantastic Flight and
                                                      the Song of Mirage show. DisneySea
                                                      is undergoing expansion and in May
                                                      2019 broke ground on its eighth themed
                                                      port, Fantasy Springs, a realm based on
                                                      Disney films that will include a new hotel.
                                                      Expansion has also been underway at
                                                      Tokyo Disneyland with a new Beauty and
                                                      the Beast attraction within a large-scale,
                                                      entertainment and retail development.




         14.5m
         Universal Studios
         Japan, Osaka, Japan,
         attendance 2019




                                                              Universal Studios Japan, Osaka, Japan
                                                                          © Monkey Punch/TMS/NTV


                                              Exhibit 12
  46
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 48 of 103 Pa
                              #:35820
      12.9%
      Everland, Seoul, South
      Korea, attendance
      growth 2018–19




                                                                         Everland, Seoul, South Korea
                                                                                           © Everland




      Universal Studios Japan rolled out              Lotte World amusement park is part of
      Universal Cool Japan 2019, a series of rides,   an extensive urban complex in Seoul that
      attractions and events immersing guests         added the 1,821-foot-high Lotte World
      in anime and pop culture brands such as         Tower in 2017, featuring the observation
      Detective Conan, Lupin the Third, Sailor        attraction Seoul Sky. Meanwhile, in Busan,
      Moon, Neon Genesis Evangelion, Godzilla         Lotte World is developing a new family
      and Attack on Titan!                            resort, Lotte’s Magic Forest.

      In Korea, overall park attendance was
      up and numbers were stable for 2019,
      showing recovery after a two-year slump
      caused primarily by a drop in tourism from
      Mainland China. In Seoul, Everland park
      posted some good results though still lower
      than its previous peak, and Lotte World
      remained flat.

      Everland helped keep guests engaged in
      all weathers with New Year’s celebrations,
      followed by its Winter Festival and Snow
      Safari. Everland Resort also includes the
      water park Caribbean Bay, two museums
      and hospitality.

                                          Exhibit 12
                                                                                                        47
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 49 of 103 Pa
                              #:35821

          6.0m
          Lotte World, Seoul,
          South Korea,
          attendance 2019




         Lotte World, Seoul, South Korea




       Hong Kong                                        Accolades in 2019 included Ocean Park
       Hong Kong experienced disruptions to             being named “Most Popular Theme Park”
       tourism and discretionary spending due to        at the 5th Ferris Awards of the China
       six months of social movement protests           Association of Amusement Parks and
       in 2019. Hong Kong Disneyland, although          Attractions (CAAPA), which also named
       it started the year with robust attendance       Timothy Ng, executive director, operations
       growth, ended the calendar year with total       and entertainment as “China Amusement
       visits down 15.0%.                               Industry Pioneer.”

       Ocean Park Hong Kong reported fiscal year        Hong Kong Disneyland is undergoing a
       attendance (ending June 2019) was flat; its      multi-year transformation and expansion
       reporting period did not reflect much impact     that will include a new, immersive area
       from the social movement protests.               themed on “Frozen” and a re-imagining of
                                                        the castle.
       In 2019, Ocean Park offered a Summer
       Adventure Camp for children, opened the
       new Wild Twister thrill ride and introduced an
       innovative, VR free fall ride, The Abyss — VR
       Space Voyage.




                                                Exhibit 12
  48
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 50 of 103 Pa
                                        #:35822
        Shift in travel patterns and looking  Nonetheless 2020 is expected to show
        down the COVID road                               a record reduction in park attendance in
        Chinese tourists have been staying closer         Asia. Looking beyond 2020, there is room
        to home, which is good for domestic               for optimism and expectation that 2021
        markets but has meant lost revenue to other       and subsequent years will bring significant
        countries. The effects of COVID-19 were           recovery in terms of attendance numbers,
        felt in China before the rest of the world, and   as parks experiment with business and
        subsequently the first stages of recovery         operations models.
        have been appearing there as well. At this
        writing in midyear 2020, numerous parks           The development pipeline remains strong. In
        had already re-opened with restrictions and       2019, a dozen or more new parks opened in
        attendance caps, and domestic travel by air       China. There are big attraction projects now
        and train were showing promising signs of         in development or construction, including
        recovery. Operators are working to salvage        a major aquarium project by Chimelong.
        what they can of the summer season, with          Some projects will likely experience delays
        an emphasis on local markets.                     of a few months and up to a year. However,
                                                          we see long-term, sustained growth in the
                                                          attractions industry. There is continued
                                                          interest on the part of government to
                                                          support tourism and cultural projects that
                                                          support and spur domestic consumption.




           5.7m
           Hong Kong Disneyland,
           Hong Kong SAR,
           attendance 2019




           Hong Kong Disneyland, Hong Kong SAR
           © Disney


                                              Exhibit 12
                                                                                                         49
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 51 of 103 Pa
       ASIA-PACIFIC           #:35823
                                  There is a great deal of innovation in water
                                                       parks in Asia with more indoor parks
       WATER PARKS:                                    in cooler climates, larger water parks

       UPS AND DOWNS                                   integrating “dry” amusement elements,
                                                       water parks as anchors to new township
                                                       projects and resort style, tropical
       Overall, water park attendance in Asia          water parks.
       was relatively flat for 2019, with half a
       percent growth. Among the individual            China
       parks, attendance performance was all           Chimelong Water Park in Guangzhou, China
       along the spectrum from flat to double-         readily maintained its #1 position on our
       digit increases.                                table of the Top 20 Water Parks in Asia-
                                                       Pacific, with a healthy 10.0% attendance
       The water park industry remains very vibrant    increase in 2019. The park is part of the
       in Asia with many new properties of all sizes   extensive Guangzhou Chimelong resort
       and locations opening in many different         that also includes a theme park, safari park
       countries. Water parks are attractive to        and circus stadium. In 2018 Chimelong
       developers as they generally represent a        Water Park was the first to install the unique
       lower investment and are quicker to design      SlideWheel, which doubles as water ride and
       and build compared to larger theme parks.       centerpiece spectacle, and received a TEA
                                                       Thea Award.




        1.2m
        Aquaventure Atlantis,
        Sanya, China,
        attendance 2019




        Aquaventure Atlantis, Sanya, China
        © Atlantis Sanya
                                                   Exhibit 12
  50
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 52 of 103 Pa
                              #:35824

         10.0%
         Chimelong Water Park,
         Guangzhou, China,
         attendance growth
         2018–19




                                                            Chimelong Water Park, Guangzhou, China
                                                                                      © Chimelong




      Aquaventure Atlantis in Sanya, China             In Wuhan, Playa Maya Water Park enjoyed
      dramatically emerged onto the scene in           a 12.0% attendance increase. The park is
      2019. It is part of Atlantis Sanya, a high-      located near Wuhan Happy Valley, a tourist
      end resort honored with multiple awards          destination with a cluster of theme parks.
      from travel groups. Located in a popular,        Playa Maya Water Park in Tianjin likewise
      coastal area, the resort includes a 55-story     showed a 4.2% attendance increase. Both
      hotel, water park and aquarium. In 2019,         water parks benefited from the overall OCT
      the resort started selling water park tickets    Group summertime festival promotions.
      independent of hotel stays, making it eligible
      for inclusion in our study.

      The water park features extensive themed
      environments and landscaping, marquee
      water slides through aquarium tanks and
      action rivers. Its temperate location enables    THE WATER PARK INDUSTRY
      it to do well year-round and achieve the         REMAINS VERY VIBRANT
      1.2 million attendance that landed it in the
      #5 position on our Top 20 chart.
                                                       IN ASIA WITH MANY NEW
                                                       PROPERTIES OF ALL SIZES
                                                       AND LOCATIONS OPENING IN
                                                       MANY DIFFERENT COUNTRIES.


                                           Exhibit 12
                                                                                                     51
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 53 of 103 Pa
                              #:35825
                                                                   Caribbean Bay, Seoul, South Korea

          11.1%                                                                     © Caribbean Bay

          Caribbean Bay,
          Seoul, South Korea,
          attendance growth
          2018–19




       Korea and Southeast Asia                         Looking at Southeast Asia: Two Sunway
       In South Korea, the water park markets           parks in Malaysia are among the Top 20
       showed mixed results for 2019, with some         Water Parks in Asia-Pacific. Sunway Lagoon,
       parks showing strong increases while             in Kuala Lumpur, experienced a 7.7%
       others declined. Caribbean Bay in Seoul,         attendance decrease which dropped it one
       part of the Samsung Everland resort              place to the #5 spot. In addition to water
       complex, experienced an 11.1% increase in        attractions, Sunway Lagoon incorporates
       attendance. Caribbean Bay boasts what are        dry amusement rides, wildlife exhibits, live
       said to be the world’s longest current pool      shows and scary walk-through zones. In
       and largest combined water slide. Everland       Perak, Sunway’s Lost World of Tambun
       in general saw increased attendance to           moved up from the #10 spot to #9 on our
       the resort based on strong marketing and         Top 20 chart, with 1 million attendance for
       promotions. Woongjin Playdoci Waterdoci,         2019. Lost World of Tambun represents a
       in Bucheon, showed solid attendance              sizable resort and entertainment complex
       growth of 4.2%.                                  that has grown significantly over the years.

       Ocean World, in Hongcheon, had an
       attendance decline of 15.3% in 2019. It is the
       largest water park (in terms of area) in the
       country and part of the Vivaldi Park resort
       which also includes a ski resort and other
       leisure options.


                                                Exhibit 12
  52
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 54 of 103 Pa
                              #:35826
      1.2%
      Sunway Lagoon,
      Kuala Lumpur,
      Malaysia,
      attendance 2019




                                                          Sunway Lagoon, Kuala Lumpur, Malaysia
                                                                               © Sunway Lagoon




      Hopes for a sustainable season
      At this writing, the water parks in Asia are
      beginning to open up for guests in 2020,
      albeit with capacity and other restrictions    WATER PARK VISITATION FOR
      imposed due to the pandemic. Water park        2020 IS NOT EXPECTED TO BE AS
      visitation for 2020 is not expected to be as
      strong as 2019 but operators are hopeful
                                                     STRONG AS 2019 BUT OPERATORS
      about capturing sustainable levels of visits   ARE HOPEFUL ABOUT CAPTURING
      and revenue for the season.                    SUSTAINABLE LEVELS OF VISITS
                                                     AND REVENUE FOR THE SEASON.




                                           Exhibit 12
                                                                                                  53
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 55 of 103 Pa
       TOP 20                 #:35827

       AMUSEMENT/THEME PARKS
       ASIA-PACIFIC

                                                                                                                                            SOUTH KOREA

                                                                                      NORTHERN CHINA
                                                                                                                     7           6          12.6m
                                                                                                                                            2 PARKS
                                                                                              5.2m                                                             JAPAN
                                                                                               1 PARK
                                                                                                                                                               53.0m
                                                         WESTERN CHINA                                11                                                       4 PARKS
                                                                 3.6m            18
                                                                  1 PARK
                                                                                                                                                           8
                                                                                                                                                                            1
                                                                                                                                                   3
                                               16
  SOUTHERN CHINA
        24.6m                             15             4                                                                                                            2
         4 PARKS                               12


                                                                                                                     20
                                  HONG KONG                                                                   19                                 EASTERN CHINA

                                  11.4m                 10        9
                                                                                                                                      5
                                                                                                                                                 26.4m
                                   2 PARKS                                                                    17          14                     5 PARKS

                                                                                                     SINGAPORE
                                                                                        13
                                                                                                     4.5m
                                                                                                     1 PARK




       KEY                                                                             GROWTH                                                        Top 20 parks Asia-Pacific
                                                                                                                                                      Top 25 parks worldwide
                                               Circles represent size of               10
              0%–4.9%

                        5%–9.9%




                                               attendance at ranked parks at
                                               the geography indicated. Slices          5
                                   10%+
       < 0%




                                               within circles represent proportion
                                               of attendance at the geography           0
                                               from the ranked park indicated
                                               by number. Shading indicates            -5
                                               attendance growth at the ranked               2010–11 2011–12 2012–13 2013–14 2014–15 2015–16 2016–17 2017–18 2018–19
                                               park versus all other ranked parks.
                                                                                              7.5%     5.8%        7.5%        4.9%       6.8%     -2.8%       5.5%       3.6%   1.6%
                                                                                     Exhibit 12
  54                                                                                                                                                             © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 56 of 103 Pa
                              #:35828




                                                                                                        ATTENDANCE


                                                                                                                        ATTENDANCE
                                                                                        % CHANGE
      LOCATION
      RANK
      PARK




                                                                                                        2019


                                                                                                                        2018
      1 TOKYO DISNEYLAND, TOKYO, JAPAN                                                 0.0% 17,910,000 17,907,000
      2 TOKYO DISNEYSEA, TOKYO, JAPAN                                                  0.0% 14,650,000 14,651,000
      3 UNIVERSAL STUDIOS JAPAN, OSAKA, JAPAN                                          1.4% 14,500,000 14,300,000
      4 CHIMELONG OCEAN KINGDOM, HENGQIN, CHINA                                        8.4% 11,736,000 10,830,000
      5 SHANGHAI DISNEYLAND, SHANGHAI, CHINA                                          -5.0% 11,210,000 11,800,000
      6 EVERLAND, SEOUL, SOUTH KOREA                                                  12.9%          6,606,000       5,850,000
      7 LOTTE WORLD, SEOUL, SOUTH KOREA                                               -0.1%          5,953,000       5,960,000
      8 NAGASHIMA SPA LAND, KUWANA, JAPAN                                              0.5%          5,950,000       5,920,000
      9 OCEAN PARK, HONG KONG SAR                                                     -1.7%          5,700,000       5,800,000
      10 HONG KONG DISNEYLAND, HONG KONG SAR                                         -15.0%          5,695,000       6,700,000
      11 OCT HAPPY VALLEY, BEIJING, CHINA                                             29.6%          5,160,000       3,980,000
      12 CHIMELONG PARADISE, GUANGZHOU, CHINA                                          4.8%          4,905,000       4,680,000
      13 UNIVERSAL STUDIOS SINGAPORE, SINGAPORE                                        2.3%          4,500,000       4,400,000
      14 CHINA DINOSAUR PARK, CHANGZHOU, CHINA                                         8.0%          4,434,000       4,106,000
      15 OCT WINDOW OF THE WORLD, SHENZHEN, CHINA                                      0.0%          3,990,000       3,990,000
      16 OCT HAPPY VALLEY, SHENZHEN, CHINA                                             1.8%          3,980,000       3,910,000
      17 ZHENGZHOU FANTAWILD ADVENTURE, ZHENGZHOU, CHINA                               1.1%          3,840,000       3,800,000
      18 OCT HAPPY VALLEY, CHENGDU, CHINA                                             15.5%          3,580,000       3,100,000
      19 NINGBO FANTAWILD ORIENTAL HERITAGE, NINGBO, CHINA                            -4.4%          3,575,000       3,740,000
      20 OCT HAPPY VALLEY, SHANGHAI, CHINA                                            21.1%          3,390,000       2,800,000
       TOP 20 TOTAL ATTENDANCE 2019                                                                141,264,000 138,224,000
       TOP 20 ATTENDANCE GROWTH 2018–19                                                1.6% 141,264,000 139,104,000
      © 2020 TEA / AECOM
      * Adjustment versus the figure we published in last year’s report




      1.6%                                         141.3m                         139.1m
      Top 20 amusement/theme parks                 Top 20 amusement/theme parks   Top 20 amusement/theme parks
      attendance growth Asia-Pacific               Asia-Pacific attendance 2019   Asia-Pacific attendance 2018
      2018–19

                                                         Exhibit 12
       © 2020 TEA / AECOM                                                                                                            55
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 57 of 103 Pa
       TOP 20                 #:35829

       WATER PARKS
       ASIA-PACIFIC



                                                                                                        19                        SOUTH KOREA
                                                                                                                      3
                                                                                                    17
                                                                                                                  8
                                                                                                                                  3.9m
                                                                                                                                  4 PARKS


                                                       15 17              1
                                    CHINA       13                                                                                    JAPAN
                          11.2m                 11
                                                                                                                             14
                                                                                                                                      0.9m
                           9 PARKS                                            2                                                       1 PARK
                                                  9
                                                          5       4
                                                                                                                           SINGAPORE
                                                                                                              20           0.7m
                                                                                                                           1 PARK
                                            MALAYSIA
                                            2.2m              9       5                                                          INDONESIA
                                            2 PARKS                                                          16       12
                                                                                                                                 1.7m
                                                                                                                                 2 PARKS

                                                                                                                                                AUSTRALIA
                                                                                                                                     7          1.1m
                                                                                                                                                1 PARK




       KEY                                                                         GROWTH                                                 Top 20 water parks Asia-Pacific
                                                                                                                                           Top 20 water parks worldwide
                                         Circles represent size of                 10
              0%–4.9%

                        5%–9.9%




                                         attendance at ranked parks at
                                         the geography indicated. Slices           5
                                  10%+
       < 0%




                                         within circles represent proportion
                                         of attendance at the geography            0
                                         from the ranked park indicated
                                         by number. Shading indicates              -5
                                         attendance growth at the ranked                2010–11 2011–12 2012–13 2013–14 2014–15 2015–16 2016–17 2017–18 2018–19
                                         park versus all other ranked parks.
                                                                                        10.3%    7.4%        6.0%         1.2%     1.0%      5.4%     2.7%     0.7%    0.5%
                                                                                  Exhibit 12
  56                                                                                                                                                    © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 58 of 103 Pa
                              #:35830




                                                                                                        ATTENDANCE


                                                                                                                        ATTENDANCE
                                                                                         % CHANGE
      LOCATION
      RANK
      PARK




                                                                                                        2019


                                                                                                                        2018
      1 CHIMELONG WATER PARK, GUANGZHOU, CHINA                                        10.0%         3,014,000        2,740,000
      2 WUHU FANTAWILD WATER PARK, WUHU, CHINA                                        -0.9%          1,348,000       1,360,000
      3 CARIBBEAN BAY, SEOUL, SOUTH KOREA                                             11.1%          1,333,000       1,200,000
      4 PLAYA MAYA WATER PARK, WUHAN, CHINA                                           12.0%          1,210,000       1,080,000
      5 AQUAVENTURE ATLANTIS, SANYA, CHINA                                           100.0%          1,200,000        600,000
           SUNWAY LAGOON, KUALA LUMPUR, MALAYSIA                                       -7.7%         1,200,000       1,300,000
      7 WET 'N' WILD GOLD COAST, GOLD COAST, AUSTRALIA                                 0.0%          1,120,000       1,120,000
      8 OCEAN WORLD, HONGCHEON, SOUTH KOREA                                          -15.3%          1,071,000       1,264,000
      9 KAIFENG YINJI WATER PARK, KAIFENG, CHINA                                       0.0%          1,000,000 1,000,000*
           SUNWAY LOST WORLD OF TAMBUN, PERAK, MALAYSIA                                0.0%          1,000,000       1,000,000
      11 PLAYA MAYA WATER PARK, SHANGHAI, CHINA                                       -2.0%           970,000         990,000
      12 ATLANTIS WATER ADVENTURE, JAKARTA, INDONESIA                                  0.3%           910,000         907,000
      13 ZHENGZHOU FANTAWILD WATER PARK, ZHENGZHOU, CHINA                             -0.5%           905,000         910,000
      14 SUMMERLAND, TOKYO, JAPAN                                                      5.9%           868,000         820,000
      15 XIAMEN FANTAWILD WATERPARK, XIAMEN, CHINA                                     0.6%           832,000         827,000
      16 THE JUNGLE WATER ADVENTURE, BOGOR, WEST JAVA, INDONESIA                       0.3%           785,000         783,000
      17 PLAYA MAYA WATER PARK, TIANJIN, CHINA                                         4.2%           750,000         720,000
           WOONGJIN PLAYDOCI WATERDOCI, BUCHEON, SOUTH KOREA                           4.2%           750,000         720,000
      19 LOTTE WATER PARK, GIMHAE, SOUTH KOREA                                        -0.5%           740,000         744,000
      20 ADVENTURE COVE WATER PARK, SINGAPORE                                          1.4%           710,000         700,000
       TOP 20 TOTAL ATTENDANCE 2019                                                                 21,716,000 20,785,000
       TOP 20 ATTENDANCE GROWTH 2018–19                                                0.5% 21,716,000 21,606,000
      © 2020 TEA / AECOM
      * Adjustment versus the figure we published in last year’s report




      0.5%                                         21.7m                          21.6m
      Top 20 water parks Asia-Pacific              Top 20 water parks             Top 20 water parks
      attendance growth 2018–19                    Asia-Pacific attendance 2019   Asia-Pacific attendance 2018


                                                         Exhibit 12
       © 2020 TEA / AECOM                                                                                                            57
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 59 of 103 Pa
  EMEA              -1.3%
                              #:35831

                    Top 20 amusement/
                                          2.7%
                                          Futuroscope,
                    theme parks EMEA      Jaunay-Clan, France,
                    attendance growth     attendance growth
                    2018–19               2018–19



                    64.5m
                    Top 20 amusement/
                    theme parks EMEA
                    attendance 2019



                    65.4m
                    Top 20 amusement/
                    theme parks EMEA
                    attendance 2018




       JODIE LOCK
       Associate – Economics,
       Asia-Pacific and EMEA
       —
                                        Exhibit 12
  58
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 60 of 103 Pa
                                   EMEA THEME PARKS:
                              #:35832

                                   STABILITY IN REVENUE AND
                                   ATTENDANCE FOR 2019
                                   The region’s 20 top-attended
                                   theme parks in 2019 demonstrated
                                   a stable picture across the EMEA
                                   region. Of these 20, the vast
                                   majority experienced increased
                                   attendance, and there were
                                   few shifts in position from the
                                   prior year.
                                   —
                                   For those parks exhibiting growth in
                                   visitation, this was primarily driven by
                                   operators reinvesting to give guests a
                                   reason to visit and return in the form of
                                   new rides and attractions, new hotels, and
                                   special events and celebrations, backed by
                                   strong marketing.




                                                  Futuroscope, Jaunay-Clan, France
                                                                    © Futuroscope
                            Exhibit 12
                                                                                     59
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 61 of 103 Pa
     Attendance to Disneyland Paris remained
                                             #:35833
       relatively stable in 2019 with the attraction
       holding its position as the top-attended
       theme park in the region. Europa-Park                OPERATORS DROVE GROWTH
       (Germany) and Efteling (Belgium) likewise            BY REINVESTING IN AND
       held fairly steady; the former added its
       new Rulantica water park late in the season
                                                            MARKETING NEW RIDES AND
       and will likely show the benefits of added           ATTRACTIONS, HOSPITALITY
       attendance in future numbers.                        AND SPECIAL EVENTS.
       It was a special year for Parc Astérix
       (France), which celebrated its 30th
       anniversary in 2019 and rose four places
       to the #10 spot on our Top 20 chart. The
       park’s attendance increase of 7.0% was
       accompanied by a revenue increase of
       13.0%. The park extended its operating
       season with its first Christmas festival and
       launched its new Gallic Parade, with special
       promotions through the year.




          9.7m
          Disneyland Park at
          Disneyland Paris,
          Marne-La-Vallee,
          France, attendance
          2019




          Disneyland Paris, Disneyland park, France
          © Disneyland


                                                      Exhibit 12
  60
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 62 of 103 Pa
                              #:35834

                                                                                       5.8m
                                                                                    Europa-Park,
                                                                                  Rust, Germany,
                                                                                attendance 2019




        Europa-Park, Rust, Germany
        © Europa-Park




      Other, new enhancements to the park            Attendance grew 3.7% at PortAventura
      included the 4D attraction “Attention          (Spain) which drew 3,750,000 visits and was
      Menhir!” and a magic show. In 2020, the        named Europe’s Best Amusement Park
      park also added the new hotel Les Quais        by worldofparks.eu. In 2019, the park also
      de Lutece.                                     added the Sesame Street: Street Mission
                                                     interactive dark ride. PortAventura is one of
      Tivoli Gardens (Copenhagen) showed             a cluster of three successful, gated parks
      an attendance decrease of 5.5% for             within PortAventura World resort, which also
      2019; visitation to this outdoor-oriented      includes Ferrari Land and Caribe Aquatic
      property was likely impacted by Denmark’s      Park. Multi-park and hotel bundling have
      record rainfall that year, which shortened     helped ensure that visitation to all three
      the operating season. Tivoli has been          parks has increased year over year.
      developing a strategy to continue adding
      more indoor elements in the future.

      Liseberg (Sweden) saw a slight drop in
      attendance (3.4%) but reported increases
      in revenue and profitability. The park began
      charging admission for certain events in
      2019 that had previously been free.




                                          Exhibit 12
                                                                                                     61
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 63 of 103 Pa
                              #:35835

                                                                            2.7%
                                                               PortAventura, Salou,
                                                                 Spain, attendance
                                                                  growth 2018–19




       PortAventura, Salou, Spain
       © PortAventura




                                                                            1.4%
                                                                      Alton Towers,
                                                                 Staffordshire, U.K.,
                                                                attendance growth
                                                                          2018–19




       Stargazing Pods, Alton Towers, Staffordshire, U.K.
       © Merlin Entertainment Group


                                                  Exhibit 12
  62
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 64 of 103 Pa
                              #:35836

        2.2m                                                                                5.4%
        Parque Warner,                                                            Legoland Billund,
        Madrid, Spain,                                                                   Denmark,
        attendance 2019                                                                attendance
                                                                                   growth 2018–19




                     Parque Warner, Madrid, Spain      Legoland Billund, Billund, Denmark
                                © Parque Warner        © Merlin Entertainment Group




      A sixth hotel, Colorado Creek, a four-star     The summer heatwave and transportation
      accommodation, was added in June 2019,         strikes in France did not impair visitation
      bringing the total number of rooms to 2,200.   numbers at Futuroscope, with the park
      PortAventura World also caters to business     ending its season on a high with 1.9 million
      travelers and recently expanded its            attendance. This is an increase of 50,000
      convention center. Its new hotel is carbon-    visits. Factors included a huge uptick in
      neutral and one of several ways in which the   family attendance, rising from 65.0% of
      resort has set an example of sustainability    visitation to 80.0% and attributed to the
      and environmental awareness.                   redesigned Futuropolis children’s area. The
                                                     summer holidays were a particularly popular
      European operator Merlin Entertainments        time for the park, with attendance rising
      kept its ranking as the second largest theme   10.0% during August alone.
      park group in the world. Merlin continues to
      build up its theme park resort destinations,
      many of which rank in the top 20 in Europe.
      Merlin properties Legoland Billund,
      Gardaland and Alton Towers each added a
      new hotel in 2019. Alton Towers also added
      stargazing pods.




                                           Exhibit 12
                                                                                                      63
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 65 of 103 Pa
       EMEA WATER PARKS:      #:35837
                                  Middle East and Africa
                                                           This section of the Theme Index covers
       STRONG GROWTH AT                                    Europe, the Middle East and Africa (EMEA);

       ESTABLISHED PARKS                                   however, most of the properties that appear
                                                           on these charts are in Europe. This is due to
                                                           the study’s focus on top-attended theme
       Northern Europe and the UAE dominate the            parks and water parks and the nature of
       list of 10 top-attended water parks in EMEA         tourism from one region to another.
       for 2019 with few changes in rank from the
       previous year. Remaining on top, Therme             On the continent of Africa, the larger cities
       Erding (Germany) had a strong summer                such as Cape Town and Johannesburg are
       and a dramatic attendance increase                  the likeliest locations for attractions that
       of 23.3%. Success is due to numerous                might one day appear on our charts.
       new attractions, summer events and
       entertainment and a broad mix of attractions        As has happened in the Middle East, water
       from thrill rides to saunas. Therme Erding’s        parks might show up there first as they are
       success has influenced other facilities in          popular in hot-weather regions and relatively
       Northern Europe.                                    less expensive to develop. But in this region,
                                                           theme parks are not the leading drivers of
       Aqualand Moravia (Czech Republic) also              tourism. Africa’s unique tourism landscape
       recorded double-digit attendance growth             is more oriented to nature and cultural
       in 2019, attributed to a strong reinvestment        experiences than the parks and attractions
       and expansion program that includes                 that are the focus of this study.
       hospitality, conference facilities, dining/retail
       and water attractions. This facility began          The Middle East has seen much attractions
       as an indoor park and has added many                development and even mega-development,
       new outdoor features making the most of             especially in Dubai and Abu Dhabi. (Saudi
       panoramic views.                                    Arabia is an emerging player.) Some of the
                                                           projects have been recognized with TEA
       Wild Wadi (Dubai) saw an attendance                 Thea Awards, most recently Warner Bros.
       increase of 2.8% but moved down one rank            World Abu Dhabi.
       on the top 10 chart. Although tourism grew
       5% in the UAE in 2019, the supply of parks
       still outpaces visitor demand.




       ON THE CONTINENT OF AFRICA,
       THE LARGER CITIES SUCH AS CAPE
       TOWN AND JOHANNESBURG ARE
       THE LIKELIEST LOCATIONS FOR
       ATTRACTIONS THAT MIGHT ONE DAY
       APPEAR ON OUR CHARTS.
                                                  Exhibit 12
  64
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 66 of 103 Pa
        However, these theme parks haven’t
                                           #:35838
                                                 COVID-related shifts ahead
       attained the attendance figures that would       In light of decreased tourism, capacity caps
       earn them a place in our EMEA lists of top       and other restrictions related to COVID-19,
       performers — at least, not yet — though          parks will likely put new emphasis on
       some water parks have.                           revenue as a measure of success, but this
                                                        will be complicated by economic recession.
       Looking ahead, Dubai Expo 2020                   We can foresee changes in customer
       construction is well underway; the opening       behavior, some of which may be long-term,
       date for this six-month world’s fair has         and at least a year or two of reduction before
       been rescheduled to October 2021 due to          the industry returns to 2019 numbers.
       COVID-19. SeaWorld Abu Dhabi is still on
       schedule for a 2022 opening on Yas Island.
       Parks already open on Yas Island include
       Warner Bros. World, Yas Waterworld and
       Ferrari World.




       Warner Bros. WorldTM Abu Dhabi, Abu Dhabi, UAE
       © Warner Bros. WorldTM
                                              Exhibit 12
                                                                                                         65
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 67 of 103 Pa
       TOP 20                 #:35839

       AMUSEMENT/THEME PARKS
       EMEA
                                                                                      SWEDEN
                                                                             7
                                                                                      3.0m
                                            U.K.        20                            1 PARK
                                                               9
                                8.2m                   16     13                          15
                                                                                                               DENMARK
                                4 PARKS
                                                                                                    5
                                                                                                               6.5m
                                                                                                               2 PARKS
                                                                                                               NETHERLANDS

       FRANCE               11         16
                                                                                                3
                                                                                                               5.3m
                                                                                                               1 PARK
  21.5m                    10                      1
   5 PARKS                         4                                                  18                       GERMANY
                                                                                 18
                                                                                     14
                                                                                                    2
                                                                                                               11.2m
                                                                                                               4 PARKS
                                                                         8
                                                       12 6
                                                                     ITALY
                                                   SPAIN
                                                                     2.9m
                                                   2.8m              1 PARK
                                                   2 PARKS




        KEY                                                                                GROWTH                                                    Top 20 parks EMEA
                                                                                                                                                 Top 25 parks worldwide
                                                                                           10
                                               Circles represent size of
               0%–4.9%

                         5%–9.9%




                                               attendance at ranked parks at
                                               the geography indicated. Slices             5
                                   10%+
        < 0%




                                               within circles represent proportion
                                               of attendance at the geography              0
                                               from the ranked park indicated
                                               by number. Shading indicates                -5
                                               attendance growth at the ranked                      2010–11 2011–12 2012–13 2013–14 2014–15 2015–16 2016–17 2017–18 2018–19
                                               park versus all other ranked parks.                      2.8%    -0.3%   -0.1%   3.0%   2.8%   -1.1%   3.4%    4.4%   -1.3%
                                                                                      Exhibit 12
  66                                                                                                                                                    © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 68 of 103 Pa
                              #:35840




                                                                                                    ATTENDANCE


                                                                                                                   ATTENDANCE
                                                                                      % CHANGE
      LOCATION
      RANK
      PARK




                                                                                                    2019


                                                                                                                   2018
      1 DISNEYLAND PARK AT DISNEYLAND PARIS, MARNE-LA-VALLEE, FRANCE                -1.0%         9,745,000      9,843,000
      2 EUROPA-PARK, RUST, GERMANY                                                   0.5%        5,750,000       5,720,000
      3 DE EFTELING, KAATSHEUVEL, NETHERLANDS                                       -1.7%        5,260,000 5,350,000*
      4 WALT DISNEY STUDIOS PARK AT DISNEYLAND PARIS, MARNE-LA-VALLEE, FRANCE       -1.0%        5,245,000       5,298,000
      5 TIVOLI GARDENS, COPENHAGEN, DENMARK                                         -5.5%        4,581,000       4,850,000
      6 PORTAVENTURA, SALOU, SPAIN                                                   2.7%        3,750,000       3,650,000
      7 LISEBERG, GOTHENBURG, SWEDEN                                                -3.4%        2,950,000       3,055,000
      8 GARDALAND, CASTELNUOVO DEL GARDA, ITALY                                      0.7%        2,920,000       2,900,000
      9 LEGOLAND WINDSOR, WINDSOR, U.K.                                              5.0%        2,430,000       2,315,000
      10 PARC ASTERIX, PLAILLY, FRANCE                                               7.0%        2,326,000       2,174,000
      11 PUY DU FOU, LES EPESSES, FRANCE                                             0.1%        2,308,000 2,305,000*
      12 PARQUE WARNER, MADRID, SPAIN                                                2.2%        2,232,000       2,185,000
      13 ALTON TOWERS, STAFFORDSHIRE, U.K.                                           1.4%        2,130,000       2,100,000
      14 PHANTASIALAND, BRÜHL, GERMANY                                               2.5%        2,050,000       2,000,000
      15 LEGOLAND BILLUND, BILLUND, DENMARK                                          5.4%         1,950,000 1,850,000*
      16 THORPE PARK, CHERTSEY, U.K.                                                 1.1%         1,900,000      1,880,000
           FUTUROSCOPE, JAUNAY-CLAN, FRANCE                                          2.7%         1,900,000      1,850,000
      18 LEGOLAND DEUTSCHLAND, GÜNZBURG, GERMANY                                     3.0%         1,700,000 1,650,000*
           HEIDE PARK, SOLTAU, GERMANY                                               2.4%         1,700,000      1,660,000
      20 CHESSINGTON WORLD OF ADVENTURES, CHESSINGTON, U.K.                          1.2%         1,690,000      1,670,000
       TOP 20 TOTAL ATTENDANCE 2019                                                              64,517,000 64,305,000
       TOP 20 ATTENDANCE GROWTH 2018–19                                             -1.3% 64,517,000 65,371,000
      © 2020 TEA / AECOM
      * Adjustment versus the figure we published in last year’s report




      -1.3%                                        64.5m                        65.4m
      Top 20 amusement/theme                       Top 20 amusement/theme       Top 20 amusement/theme
      parks EMEA attendance growth                 parks EMEA attendance 2019   parks EMEA attendance 2018
      2018–19

                                                         Exhibit 12
       © 2020 TEA / AECOM                                                                                                       67
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 69 of 103 Pa
       TOP 10                 #:35841

       WATER PARKS
       EMEA


                                                                              DENMARK
                                         NETHERLANDS
                                                                      10      0.7m                 8                  GERMANY
                                                                              1 PARK
                                             0.8m            7
                                                                                                          1
                                                                                                                      3.8m
                                              1 PARK                                              4
                                                                                                                      3 PARK


                                                                                                 CZECH REPUBLIC

                                           CANARY ISLANDS, SPAIN
                                                                                  6         3    2.1m
                                                                                                 2 PARK
                             5             1.2m
                                           1 PARK                                                                                          U.A.E.
                                                                                                                         9        2        2.1m
                                                                                                                                           2 PARKS




       KEY                                                                                                                                 Top 10 water parks EMEA
                                                                                       GROWTH                                          Top 20 water parks worldwide
                                            Circles represent size of                  10
              0%–4.9%

                        5%–9.9%




                                            attendance at ranked parks at
                                            the geography indicated. Slices            5
                                  10%+
       < 0%




                                            within circles represent proportion
                                            of attendance at the geography             0
                                            from the ranked park indicated
                                            by number. Shading indicates               -5
                                            attendance growth at the ranked                     2014–15       2015–16        2016–17           2017–18          2018–19
                                            park versus all other ranked parks.
                                                                                                 5.5%          3.7%             3.2%                6.7%         4.0%
                                                                                      Exhibit 12
  68                                                                                                                                                   © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 70 of 103 Pa
                              #:35842




                                                                                               ATTENDANCE


                                                                                                              ATTENDANCE
                                                                                % CHANGE
      LOCATION
      RANK
      PARK




                                                                                               2019


                                                                                                              2018
      1    THERME ERDING, ERDING, GERMANY                                     23.3%         1,850,000       1,500,000
      2    AQUAVENTURE WATER PARK, DUBAI, U.A.E.                              -5.4%         1,322,000       1,397,000
      3    AQUAPALACE, PRAGUE, CZECH REPUBLIC                                  0.9%         1,300,000       1,288,000
      4    TROPICAL ISLANDS, KRAUSNICK, GERMANY                                2.8%         1,233,000       1,200,000
      5    SIAM PARK, SANTA CRUZ DE TENERIFE, SPAIN                           -0.8%         1,200,000       1,210,000
      6    AQUALAND MORAVIA, PASOHLÁVKY, CZECH REPUBLIC                       11.9%          806,000         720,000
      7    TIKI POOL, DUINRELL, THE NETHERLANDS                                0.0%          800,000         800,000
      8    NETTEBAD, OSNABRÜCK, GERMANY                                       -0.3%          756,000         758,000
      9    WILD WADI, DUBAI, U.A.E.                                            2.8%          740,000         720,000
      10 LALANDIA, BILLUND, DENMARK                                            0.0%          682,000         682,000
       TOP 10 TOTAL ATTENDANCE 2019                                                        10,689,000 10,275,000
       TOP 10 ATTENDANCE GROWTH 2018–19                                        4.0% 10,689,000 10,275,000
      © 2020 TEA / AECOM




      * Adjustment versus the figure we published in last year’s report




      4.0%                                         10.7m                  10.3m
      Top 10 water parks EMEA                      Top 10 water parks     Top 10 water parks
      attendance growth 2018–19                    EMEA attendance 2019   EMEA attendance 2018



                                                         Exhibit 12
       © 2020 TEA / AECOM                                                                                                  69
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 71 of 103 Pa
  MUSEUMS              -2.4%
                              #:35843

                       Top 20 museums
                                               15.0%
                                               Musée d'Orsay, Paris,
                       attendance growth       France, attendance
                       worldwide 2018–19       growth 2018–19



                       105.5m
                       Top 20 museums
                       worldwide
                       attendance 2019



                       108.1m
                       Top 20 museums
                       worldwide
                       attendance 2018




       LINDA CHEU
       Vice President – Economics,
       Americas
       —
       With contributions from Sarah
       Linford, Senior Associate –
       Economics, Americas, Beth Chang,
       Executive Director – Economics,
       Asia-Pacific and Jodie Lock,
       Associate – Economics, Asia-Pacific     Musée d'Orsay, Paris, France
       and EMEA.                               © Musée d'Orsay
                                             Exhibit 12
  70
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 72 of 103 Pa
                                   WORLDWIDE
                              #:35844


                                   The 20 most-visited museums in the
                                   world performed well and remained
                                   relatively stable in 2019, globally
                                   attracting some 105 million visits
                                   overall compared to 108 million in
                                   2018. Asia’s top museums gained
                                   global market share and Europe’s
                                   manifested significant attendance
                                   growth, while in North America,
                                   visits to the top museums declined
                                   due to a variety of factors.
                                   —
                                   There were two newcomers to the global
                                   top 20 in 2019 — Shanghai Science and
                                   Technology Museum in China and Musée
                                   d’Orsay in France. Special exhibitions
                                   continue to be primary drivers of
                                   attendance change in our lists and are an
                                   important way that the largest museums
                                   invest in the visitor experience to maintain
                                   market share and keep pace with population
                                   and tourism growth.




                            Exhibit 12
                                                                                  71
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 73 of 103 Pa
                              #:35845

         9.6m
         Louvre, Paris,
         France, attendance
         2019




                                                                               Louvre, Paris, France




       The size and character of the industry will
       likely shift post-pandemic. Attendance          MUSEUMS IN EMEA
       declines for 2020 are inevitable, and
       recovery will take time. The museum             The 20 top-attended museums in Europe
       industry is decentralized, with diversity in    enjoyed a very strong year overall in
       markets, business models, and financial         2019, with 83.8 million visits reflecting an
       fitness, which will translate to varied         increase of 4.5%, or 3.5 million additional
       resiliency in regard to COVID challenges.       visits compared to the previous year. The
       However, the performance of museums             vast majority of change in attendance was
       in 2019 demonstrates continued public           driven by special exhibitions, with several
       enthusiasm for what museums have to offer       museums posting double-digit increases
       and will serve as a baseline for evaluating     in 2019.
       the impact of COVID-19 in next year’s report.
                                                       Attendance to museums in Paris has
                                                       stabilized once again after the civil unrest a
                                                       few years ago, which had led to significant
                                                       declines in 2017. In 2019, international
                                                       tourism kept numbers high at most Paris
                                                       museums despite some disruptions caused
                                                       by “Yellow Vest” protests and transit strikes.
                                                       Museums in Paris accounted for 16.5 million,
                                                       close to 20.0%, of all EMEA museum visits.

                                               Exhibit 12
  72
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 74 of 103 Pa
                                              #:35846
        Foreign tourists comprise 75.0% of visitors
      to the Musée du Louvre, which maintained
      its first-place ranking in Europe and the
      world, with 9.6 million visits in 2019. While   THE PERFORMANCE OF MUSEUMS IN
      the number was down slightly from its           2019 DEMONSTRATES CONTINUED
      all-time high of 10.2 million in 2018, this
      was largely due to a new visitor flow
                                                      PUBLIC ENTHUSIASM FOR WHAT
      management program and online booking           MUSEUMS HAVE TO OFFER AND
      system that were strategically implemented      WILL SERVE AS A BASELINE FOR
      to reduce overcrowding and improve the          EVALUATING THE IMPACT OF
      guest experience. The system reduced
      attendance by 20.0% during peak summer
                                                      COVID-19 IN NEXT YEAR’S REPORT.
      months, which had previously averaged
      1 million visits per month.

      The Louvre celebrated the 30th anniversary
      of its I.M. Pei-designed glass Pyramid
      entryway with special events and Saturday
      night openings. The major exhibition,
      “Leonardo da Vinci” was a huge domestic
      and international hit with record attendance.
      The Louvre also grew its online presence
      significantly in 2019, upping its Instagram
      following by 47.0% to 3.5 million.




        3.3m
        Centre Pompidou,
        Paris, France,
        attendance 2019




                                                              Centre Pompidou, Paris, France


                                          Exhibit 12
                                                                                               73
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 75 of 103 Pa
     Growth on Weibo was up by 75.0% to
                                        #:35847
                                            Markets
       30 million followers, demonstrating the        Museums in Moscow and Amsterdam
       online popularity of the Louvre among          demonstrated the ability of blockbuster
       the Chinese.                                   exhibitions to attract local residents.
                                                      Moscow’s State Tretyakov Gallery enjoyed
       Also in Paris, Musée d’Orsay drew record       a major attendance rebound of 32.0% —
       attendance with nearly 3.7 million visits in   much of it from local markets — thanks to
       2019, up 15.0% with two popular, special       the Ilya Repin exhibition which drew more
       exhibits, “Black Models: From Géricault        than 600,000 visits. Also popular were
       to Matisse,” (500,000+ visits) and “Berthe     retrospectives of Arkhip Kuindzhi and
       Morisot (413,000 visits). Cité des Sciences    Vasily Polenov, and the museum’s update
       et de l’Industrie also saw record numbers      of its permanent exhibition galleries of 20th
       with 2.4 million visits in 2019, up 6.2%       Century art.
       attributed to a broad range of events and
       festivals, and despite La Géode, its giant
       screen theater dome, being closed for
       renovation. Centre Pompidou experienced
       a 7.9% drop in attendance due to
       construction that limited hours and access
       for part of the year.




         17.4%
         Rijksmuseum, Amsterdam,
         The Netherlands,
         attendance growth
         2018–19




          Rijksmuseum, Amsterdam, The Netherlands
          © Rijksmuseum


                                                 Exhibit 12
  74
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 76 of 103 Pa
                              #:35848

        10.7%                                                                              13.5%
        Museo Nacional del                                                               Reina Sofía,
        Prado, Madrid, Spain,                                                          Madrid, Spain,
        growth 2018–19                                                               growth 2018–19




                                                        Reina Sofía, Madrid, Spain
        Museo Nacional del Prado, Madrid, Spain         © Reina Sofía




      Amsterdam’s Rijksmuseum was another             At Reina Sofía, where 2019 attendance
      double-digit performer with 17.4%               increased nearly 14.0%, the free areas of
      attendance growth in 2019 drawn by              the museum delivered the biggest boosts
      exhibitions and events marking the 350th        although special exhibitions (“The Poetics
      anniversary of Rembrandt’s death. 40.0% of      of Democracy: Images and Counter-Images
      the visitors to the Rijksmuseum are local and   from the Spanish Transition” and “Charles
      60.0% are international.                        Ray: Four Patterns”) also proved popular,
                                                      and admissions revenues rose 3.0%.
      Double-digit attendance increases
      were also seen at top art museums in
      Madrid in 2019. Museo Nacional del
      Prado experienced nearly 11.0% growth,
      attributable to free admission over a three-
      day period celebrating the 200th anniversary
      of its founding. The peak day during this
      period was Easter Saturday with 14,300
      visits, versus a daily average of 8,800.
      Engagement on Instagram also increased,
      with a 65.0% bump in followers.




                                             Exhibit 12
                                                                                                        75
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 77 of 103 Pa
     Museums in London generally recorded
                                          #:35849
                                              Africa and Middle East
       steady growth in 2019. The strongest             Museums in Africa and the Middle East
       performer was the British Museum, with a         have not yet reached attendance levels that
       nearly 7.0% increase in attendance driven        bring them onto our charts, but we do watch
       by two major, special exhibitions. The           development in these areas. Since opening
       Japanese Manga blockbuster generated             in November 2017, the Louvre Abu Dhabi
       1,900 visits per day on average for a total of   has drawn an average of approximately
       184,000 over three months. “Rembrandt:           1 million per year. A noteworthy new
       Thinking of Paper” was also a key driver,        development in Africa is the 150,000 square
       accounting for nearly 327,000 visits over a      foot Museum of Black Civilizations which
       six-month period.                                opened in November 2018 in Dakar, with
                                                        major investment from China.
       Finally, highlighting the continued popularity
       of exhibits revolving around major
       international fashion houses, “Christian Dior:
       Designer of Dreams” was a record breaker
       for special exhibition attendance at the
       Victoria & Albert Museum in London, with
       595,000 visits to Dior alone, beating out
       the V&A’s previous attendance record of
       some 480,000 visits for the 2015 exhibition
       Alexander McQueen: Savage Beauty.”




          5.8%
          British Museum,
          London, U.K.,
          attendance growth
          2018–2019




          British Museum, London, U.K.


                                                 Exhibit 12
  76
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 78 of 103 Pa
                              #:35850
      36.3%
      Shanghai Science &
      Technology Museum,
      Shanghai, China,
      attendance growth
      2018–19




                                                                         Shanghai Science & Technology
                                                                              Museum, Shanghai, China




      MUSEUMS IN ASIA                                  Asia’s top museums saw increased global
                                                       market share in 2019. Of the nearly 105.5
      China continues to dominate the list of the      million visits to the world’s top 20 museums
      most attended museums in Asia, as well           in 2019, Asia museums accounted for more
      as the Asia museums represented on our           than 25%, or 28.3 million visits. In 2018 that
      top 20 chart of the world’s most attended        figure was 24.7 million out of 104.8 million.
      museums. Of the six museums in Asia that         Visits to the top museums in Europe for the
      are on the top 20 chart, five are in China and   same period were roughly twice Asia’s, at
      one is in Taiwan. The Shanghai Science and       57.2 million.
      Technology Museum joined the top 20 most
      attended global museums list, propelled          Chinese Museums:
      by a 36% increase to 4.8 million visits. The     Attendance ebbs and flows
      National Museum of China in Beijing kept its     Among individual museums there was
      global position, second only to the Louvre       considerable fluctuation in Asia’s top 20, but
      Paris, although attendance decreased             the aggregate performance reflects overall
      by 14.2%.                                        stability, with attendance totaling nearly
                                                       67.5 million in 2019 compared to 67.7 million
                                                       the previous year.




                                           Exhibit 12
                                                                                                         77
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 79 of 103 Pa
                              #:35851
                                              Anji Branch of Zhejiang Museum of Natural History, Anji, China

          13.1%                                                        © Zhejiang Museum of Natural History


          Zhejiang Museum
          of Natural History,
          Hangzhou, China,
          attendance growth
          2018–19




       Looking at our 2019 list of Asia’s top 20           Attendance increases in 2019 were
       museums, 12 of those 20 are museums in              driven by a number of special exhibitions
       China, with several list newcomers including:       and activities commemorating the 70th
       Xian Museum, Tianjin Natural History                anniversary of the founding of Communist
       Museum, Shanghai Natural History Museum,            China. The National Museum of China in
       Zhejiang Natural History Museum, and Hubei          Beijing presented nine thematic exhibitions
       Provincial Museum. The National Taiwan              spanning art, culture, history and politics
       Science Education Center was also new               including “The Power of Truth: Marking
       to Asia’s top 20 museums in 2019. These             the Bicentenary of the Birth of Karl Marx,”
       newcomers were propelled onto the chart             “The Journey Back Home: An Exhibition of
       with growth between 13.0% and 47.0%.                Chinese Artifacts Repatriated from Italy,”
       Several museums, both in China and in other         and “The Splendor of Asia: An Exhibition of
       Asian countries, fell off the list as well, with    Asian Civilizations.”
       the Asian top 20 having significantly more
       volatility compared to EMEA and North
       America. Given the large size of markets
       and sheer volume of museums in China,
       the impact of special exhibitions from year
       to year creates a high degree of fluctuation
       that will likely lead to more such rotation and
       volatility in the future.




                                                 Exhibit 12
  78
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 80 of 103 Pa
        Museums in China also became
                                     #:35852
      contributors to the nighttime economy in
      2019 per encouragement from the central
      government. Many extended operating               MUSEUMS IN CHINA ALSO
      hours to 9:00 pm with special events and          BECAME CONTRIBUTORS TO
      activities. In future such events may develop
      into significant attendance and revenue
                                                        THE “NIGHT-TIME ECONOMY” IN
      generators for China's museums, as they           2019 AS THE CHINESE CENTRAL
      have done in other geographies.                   GOVERNMENT INSTRUCTED
                                                        MUSEUMS TO PARTICIPATE
      The use of timed ticketing systems led
      to some reductions in attendance. The
                                                        IN ENCOURAGING NIGHTTIME
      systems, introduced by many museums               LEISURE ACTIVITIES.
      with free attendance to regulate crowd
      flow, are an example of how operational
      measures affected numbers in 2019. Going
      forward, reservation systems will likely
      remain the rule as a safety measure due to
      the pandemic.




      Hong Kong Museum of Art, Hong Kong
      © Hong Kong Museum of Art




                                           Exhibit 12
                                                                                      79
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 81 of 103 Pa
                              #:35853
       MUSEUMS IN                 There have been multiple examples in 2019
                                                       of attendance estimates being affected by
       NORTH AMERICA                                   operational issues as well as changes in
                                                       visitor counting methods and systems.
       The 20 top-attended museums in North
       America saw an aggregate attendance             Washington, DC
       decline of about 18.0% in 2019 compared         With the exception of the National Museum
       to the previous year, with double-digit         of African American History and Culture,
       decreases at several facilities. History        where attendance grew 5.0%, in the United
       shows that these attendance swings at the       States capital all Smithsonian museums
       top are primarily driven by the presence or     experienced decreases in reported
       absence of blockbuster exhibitions, and         attendance between 2018 and 2019.
       construction-related closures. In 2019 the
       factors also included changes to visitor        Three of them — the National Museum
       counting methods.                               of Natural History, National Air and Space
                                                       Museum and National Museum of American
       The process of estimating attendance            History — transitioned from hand counters
       for museums, especially those with free         to an automated system to estimate annual
       admission, is an issue that has been            attendance. In addition, the National Air and
       identified in the Museum Index since we         Space Museum commenced a major, multi-
       began to create this annual study in 2012.      year renovation in late 2018.




                                                Smithsonian American Art Museum, Washington DC, U.S.

         2.0m                                                     © Smithsonian American Art Museum


         Smithsonian American
         Art Museum,
         Washington DC, U.S.,
         attendance 2019




                                               Exhibit 12
  80
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 82 of 103 Pa
                              #:35854

         6.8m
         The Metropolitan
         Museum of Art,
         New York, NY, U.S.,
         attendance 2019




         The Metropolitan Museum of Art, New York, NY, U.S.
         © The Metropolitan Museum of Art




      Further complicating the figures, the                   New York
      Smithsonian American Art Museum and                     With nearly 6.8 million visits in 2019, the
      the National Portrait Gallery, which had                Metropolitan Museum of Art is down 8.0%,
      previously been reported together as the                but still retains its position as the most-
      Donald W. Reynold Center for American Art               visited museum in North America and third
      and Portraiture, transitioned to reporting as           most-visited in the world. The attendance
      two separate museums, and the Renwick                   decrease at the Met is another “low-after-
      Gallery, which was previously reported                  high” temporary exhibition story. The
      separately, is now included as part of                  “Heavenly Bodies: Fashion and the Catholic
      the Smithsonian American Art Museum                     Imagination” exhibition in 2018 had earned
      attendance number.                                      the highest attendance of any special
                                                              exhibition in the museum’s history with
      Aside from these reporting and operational              close to 1.7 million visits. At the Museum
      changes, the Renwick’s “No Spectators: The              of Modern Art, the 28.0% attendance
      Art of Burning Man” exhibition and Obama                drop in 2019 is attributable to having been
      portrait exhibition at the National Portrait            closed part of the year for expansion.
      Gallery drew record crowds and peak                     We’re keeping an eye on the new Statue
      attendance numbers in 2018, followed by a               of Liberty Museum, which opened May
      decrease in 2019.                                       2019 and may find its way into the Top 20
                                                              before long.




                                              Exhibit 12
                                                                                                            81
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 83 of 103 Pa
     Midwest and West
                              #:35855
       In Chicago, the Museum of Science and
       Industry experienced a nearly 11.0%
       attendance decrease in 2019, after                WHILE SOME MUSEUMS ARE
       the special exhibition, “The Science              BEGINNING TO RE-OPEN WITH
       Behind Pixar” in 2018. Similarly, the
       California Science Center in Los Angeles
                                                         NEW PROTOCOLS IN PLACE,
       experienced an attendance decrease                OTHERS CONTINUE TO WORK
       of 13.0% in 2019, the year after great            THROUGH THE BUSINESS,
       success with “King Tut: Treasures of the          STAFFING, AND OPERATING
       Golden Pharaoh.”
                                                         MEASURES THAT WILL ALLOW
                                                         THEM TO SUCCESSFULLY DO SO.
       TRENDS AND A VIEW
       TO 2020
       The events of 2020 have brought multiple,
       pressing issues to the museum world,              The tourism factor
       beginning with simple survival. At this writing   The top museums that appear on our charts
       in July 2020, many museum buildings are           are primarily located in major destination
       still closed, facing enormous economic            cities, where tourism numbers were
       and operational challenges. The UN cultural       strong in 2019, and many rely on tourists
       agency stated on International Museum             for at least 50.0% of attendance. But due
       Day (May 18, 2020) that nearly 90.0% of the       to the global pandemic and recession,
       world’s museums had closed their doors, and       tourism has declined significantly. During
       that close to 13.0% were in danger of never       the Great Recession of 2008, museums
       re-opening.                                       with a resident base benefited from the
                                                         staycation trend, serving as substitute
       Economic viability and reopening                  products for more expensive vacations and
       Major factors across geographies driving          entertainment options.
       attendance, such as the blockbuster
       exhibition and social events, may not make        Social experiences
       economic sense nor be viable in the context       In 2020 however, the current pandemic
       of reopening guidelines.                          raises special health concerns regarding
                                                         indoor spaces. Some trends that have
       While some museums will continue to               helped museums bring in new audiences
       re-open with new protocols in place,              and revenue — such as lively evening social
       others will still need to work through the        events featuring music, food, and curated
       business, staffing, and operating measures        drinks; yoga meetups; food halls; immersive,
       to allow them to successfully do so. The          in-person experiences; and Instagram
       extent to which individual museums are            moments, have been put on hold given the
       able to remain viable during and after the        need for social distancing.
       pandemic will depend on a number of
       factors, including revenue sources, size
       of endowment and/or operating reserves,
       building facility characteristics, outdoor
       programming opportunities, level of COVID
       in the community, government support, and
       building ownership, among others.
                                                 Exhibit 12
  82
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 84 of 103 Pa
        Yet — using Asia as a model — based
                                            #:35856
                                                  Adapting to serve the community
        on how the sector recovered after the          With online tools, museums can respond
        SARS epidemic of 2003, and observing           more quickly to current issues and be an
        entertainment venues of all types now          important and relevant part of community
        where COVID levels have declined               and civic discourse. Recent discussions
        sufficiently to allow for cautious re-         at the American Alliance of Museums
        openings, visitor behavior indicates           virtual conference highlighted the call
        that there will be significant demand for      for museums to serve their community
        in-person, social experiences once the         with respect to equity and racial issues
        pandemic declines.                             that have come to the forefront recently.
                                                       While museums were already viewed
        Like many industries, the growth of virtual    as important sources of information on
        and online programming has accelerated         scientific, historical, and cultural topics,
        rapidly among museums, with a diverse          this role has intensified significantly in
        array of content drawing record numbers        recent months. The provision of reliable
        of people to museum websites and social        and credible perspectives and information
        media. While COVID has shuttered museum        by museums against the backdrop of an
        buildings, it has expanded their markets and   overwhelming amount of media is another
        audiences through online platforms. This       trend accelerated by COVID.
        increased online presence has accelerated
        the trend that was already present of          Museums have proven themselves as
        engaging visitors in content creation,         resilient and able to adapt to meet the needs
        conversation and storytelling.                 of current and new audiences, as shown by
                                                       new visitor experiences and programming
                                                       developed in recent years. Museums have
                                                       become places where communities come
                                                       together, which will be needed more than
                                                       ever post-pandemic. This year’s Museum
        MUSEUMS HAVE PROVEN                            Index, in addition to the data from the past
        THEMSELVES AS RESILIENT                        seven years during which we have tracked
                                                       attendance and studied trends at the top
        AND ABLE TO ADAPT TO MEET                      museums in the world, will serve as an
        THE NEEDS OF CURRENT AND                       important benchmark against which to
        NEW AUDIENCES.                                 measure the impact of COVID and track the
                                                       pace of the industry's recovery.




                                             Exhibit 12
                                                                                                       83
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 85 of 103 Pa
       NEW AND NOTABLE        #:35857

       MUSEUMS
       2019
                                               1
                                           8       2
                                               3




                10                                                  15
                                                                      14
                            5                                                                          18
                  7              4 9                                 13                              19      20
                                6                                           11                          17
                                                                                 12                 21
                                                            16




       1   STATUE OF LIBERTY MUSEUM,               8    POSTER HOUSE, NEW YORK CITY,   15   MUZEUM SUSCH, SUSCH,
           NEW YORK CITY, U.S.                          NEW YORK                            SWITZERLAND
       2   THE SHED, NEW YORK CITY, U.S.           9    INTERNATIONAL SPY MUSEUM,      16   MUSEUM OF BLACK
           AMERICAN KENNEL CLUB                         WASHINGTON D.C., U.S.               CIVILISATIONS, DAKAR,
       3                                                                                    SENEGAL
           MUSEUM OF THE DOG, NEW                  10   BURKE MUSEUM, SEATTLE,
           YORK CITY, U.S.                              WASHINGTON, U.S.               17   TEAMLAB BORDERLESS
           NATIONAL CHILDREN’S MUSEUM,                                                      SHANGHAI, SHANGHAI, CHINA
       4                                           11   PETRA MUSEUM, WADI MUSA,
           WASHINGTON, D.C., U.S.                       JORDAN                         18   NATIONAL MARITIME MUSEUM
           MASCOT HALL OF FAME,                                                             OF CHINA, TIANJIN, CHINA
       5                                           12   NATIONAL MUSEUM OF QATAR,
           WHITING, INDIANA, U.S.                       DOHA, QATAR                    19   WEST BUND MUSEUM,
           NORTON MUSEUM OF ART, WEST                                                       SHANGHAI, CHINA
       6                                           13   MUŻA, THE MALTA NATIONAL
           PALM BEACH, FLORIDA, U.S.                    COMMUNITY ART MUSEUM,          20   SNOOPY MUSEUM TOKYO, JAPAN
       7   MUSEUM OF DREAM SPACE                        VALLETTA, MALTA                21   K11 MUSEA, TSIN SHA TSUI,
           (MODS), LOS ANGELES,                    14   LUMEN MUSEUM OF MOUNTAIN            HONG KONG
           CALIFORNIA, U.S.                             PHOTOGRAPHY, MAREO, SOUTH
                                                        TYROL, ITALY
                                                            Exhibit 12
  84
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 86 of 103 Pa
      NEW AND NOTABLE         #:35858
                                                     NORTH AMERICA
      MUSEUMS AND                                    Statue of Liberty Museum, New
      EMERGING TRENDS                                York City
                                                     The $70 million Statue of Liberty Museum
                                                     opened in May 2019. The museum features
      Around the world there were many museum        three galleries with cultural artifacts and
      openings in 2019, some of which provide        multimedia displays telling the story of the
      a window into current trends and changes       Statue of Liberty, its creation, and ideals.
      that move beyond traditional industry          The museum includes the original torch
      models. Museums are leveraging their           which was replaced in 1984. It is estimated
      brand power by expanding to multiple           that 50% of Liberty Island visitors will visit
      locations, experiences, and venue types.       the museum.
      Cultural experiences are being integrated
      into retail in partnership with museums.       The Shed, New York City
      Collaborations between some of the             Opened in April 2019, this new, 200,000
      largest museums in the world and new           square foot multi-use arts center includes
      museums have developed in satellite site       two galleries with rotating exhibits, a 500-
      locations. Digital technology plays an ever-   seat theater, and a concert hall. It opened
      increasing role.                               with Soundtrack of America, a five-night
                                                     concert series celebrating the cultural
                                                     impact of African American music.




                                                                   The Shed. New York City, NY, U.S.
                                                              © Timothy Schenck, courtesy The Shed


                                          Exhibit 12
                                                                                                       85
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 87 of 103 Pa
                              #:35859




                                                                   Mascot Hall of Fame, Whiting, IN, U.S.
                                                                      © Charlie Simotaikis Photography




       American Kennel Club Museum of                    Other new museums or
       the Dog, New York City                            major museum expansion in
       The AKC Museum of the Dog moved back to           North America:
       New York and opened in February 2019 after
       being in St. Louis for 32 years. The museum       Mascot Hall of Fame,
       features one of the largest collections of        Whiting, Indiana
       canine-related artwork and allows visitors        Museum dedicated to the history of
       to find their perfect dog at a photo kiosk that   mascots, how mascots are made, and
       matches them to a dog breed.                      mascot memorabilia, where visitors can
                                                         design their own mascots and launch virtual
       National Children’s Museum,                       t-shirt cannons. Grand-opened in April 2019.
       Washington, D.C.
       This new, 30,000 square foot museum               Norton Museum of Art, West Palm
       opened in November 2019 and includes              Beach, Florida
       large science exhibits, interactive stations, a   $100 million renovation and expansion,
       50-foot Dream Machine play structure, and         opened in February 2019.
       Bikini Bottom, which houses an augmented
       reality SpongeBob SquarePants experience          Museum of Dream Space (MODS),
       created by Nickelodeon.                           Los Angeles, California
                                                         New digital art museum, opened in Beverly
                                                         Hills in 2019 and anticipated to open two
                                                         new locations in Hollywood and Las Vegas
                                                         in 2020.


                                                 Exhibit 12
  86
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 88 of 103 Pa
        Poster House, New York City,
      New York
                                     #:35860
                                                        ASIA
      Billed as the first museum in the US              Snoopy Museum Tokyo, Japan
      dedicated exclusively to posters, opened          The Snoopy Museum Tokyo reopened in
      in June 2019.                                     December 2019 as an expanded facility in a
                                                        new location in Machida, Tokyo. It replaced
      International Spy Museum,                         the previous museum located in Roppongi.
      Washington D.C.                                   The new museum is an official satellite of
      New 140,000 square foot building with more        the Charles M. Schultz Museum and has
      than double the amount of education and           expanded to include a PEANUTS Café, a
      programming space, including 30.0% more           workshop for making plush toys, children’s
      permanent exhibit area, opened May 2019.          workshop, private library, special exhibitions,
                                                        and museum store.
      Burke Museum, Seattle, Washington
      The expansion afforded by the museum's
      new 130,000 square foot building, opened
      in October 2019, has allowed it to showcase
      its large collection of fossils, artifacts, and
      American Indian art.




                                                                        Snoopy Museum Tokyo, Japan
                                                                             © Snoopy Museum Tokyo


                                            Exhibit 12
                                                                                                          87
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 89 of 103 Pa
     teamLab Borderless Shanghai,
                                  #:35861
                                      National Maritime Museum of China,
       Shanghai, China                                        Tianjin, China
       In November 2019, the teamLab art                      This nearly 900,000 square foot museum
       collective launched teamLab Borderless                 opened in May 2019 in Northern
       Shanghai, its second museum of digital art             China. Designed by Australian firm Cox
       supporting immersive visitor interactivity             Architecture, it has approximately 250,000
       and featuring a series of themed galleries             square feet of exhibit area, with each hall
       within a 70,000 square foot building. The              dedicated to a different aspect of China’s
       new digital museum follows the success of              marine heritage such as nature and ocean,
       MORI Building Digital Art Museum: teamLab              world maritime civilization, Chinese marine
       Borderless, which opened in Tokyo in                   culture and historic vessels.
       2018 and was honored in 2019 with a TEA
       Thea Award.

       teamLab has a strong presence throughout
       Asia, in Japan, Singapore, China, and Taiwan,
       but also has current and future planned
       experiences in Europe, North America, and
       Australia. It is part of a burgeoning trend
       of immersive experiences that integrate
       digital technology and art, and its most well-
       known locations attract more than a million
       visitors annually.



       Exhibition view of MORI Building Digital Art Museum:
       teamLab Borderless, 2018, Odaiba, Tokyo
       © teamLab




       teamLab is represented by Pace Gallery
                                                    Exhibit 12
  88
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 90 of 103 Pa
                              #:35862




                                                                 Petra Museum, Wadi Musa, Jordan
                                                                   © Charlie Simotaikis Photography




      West Bund Museum,                              It includes the “K11 Artist Klub,” a
      Shanghai, China                                membership-based organization where
      The new West Bund Museum in Shanghai           “artists and art lovers converge to interact
      and the Centre Pompidou in Paris have          and build dialogues that boost the
      undertaken a five-year cultural exchange       development and appreciation of art.”
      from 2019-2024 with a series of joint
      exhibitions highlighting selected art of
      Europe and China. The West Bund Museum,        EMEA
      which officially opened November 8, 2019,
      joins a stretch of museums along the           Petra Museum, Wadi Musa, Jordan
      Huangpu River in Xuhui district. The 270,000   Opened on World Heritage Day in April
      square-foot structure was designed by          2019 located next to the main entrance of
      British architect David Chipperfield.          Petra Archeological Park, this new, 20,000
                                                     square foot museum has eight galleries
      K11 Musea, Tsin Sha Tsui, Hong Kong            highlighting the lives of former inhabitants
      Opened in December 2019, K11 Musea is an       and educating visitors about the importance
      anchor for a 10-year major redevelopment       of conservation and cultural heritage.
      of Victoria Dockside in Kowloon, Hong Kong.
      It includes 250 retailers, 70 destination
      restaurants, 40 artist installations, and
      numerous educational programs. The K11
      brand has developed a hybrid cultural retail
      experience targeting millennials.

                                         Exhibit 12
                                                                                                      89
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 91 of 103 Pa
                              #:35863




         National Museum of Qatar, Doha, Qatar




       MUŻA, The Malta National                          National Museum of Qatar,
       Community Art Museum,                             Doha, Qatar
       Valletta, Malta                                   This new, 430,000 square-foot museum
       This museum opened at the end of 2018             opened in March 2019, replacing the Qatar
       and features a collection of over 20,000          National Museum. The architecture by Jean
       works of European art. It combines the art        Nouvel was inspired by the desert rose
       with audiovisual presentations that allow         crystal, designed around Sheikh Abdullah
       visitors to learn more about the artists’ lives   bin Jassim Al Thani's Palace and integrates
       and inspirations.                                 immersive video screens and dioramas. The
                                                         history and culture of Qatar are interpreted
       Muzeum Susch, Susch, Switzerland                  through exhibits including thousands of
       This new contemporary art museum located          artifacts along with immersive experiences.
       in the Swiss Alps was built in a 12th century
       monastery and brewery, with gallery spaces
       carved into the surrounding mountains. It
       was funded by Polish billionaire Grażyna
       Kulczyk and is intended to feature work of
       women and underrepresented artists.




                                                 Exhibit 12
  90
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 92 of 103 Pa
        Museum of Black Civilisations,
                                       #:35864
                                             Lumen Museum of Mountain
       Dakar, Senegal                                      Photography, Mareo,
       Opened at the end of 2018, this 150,000             South Tyrol, Italy
       square foot museum showcases scientific             This new museum opened at the end of
       and cultural contributions of Africa. It            2018 with 20,000 square feet of galleries
       features exhibits that cover these topics           featuring mountain photography through
       across geographies and history. There is            the years by some of the most well-known
       currently gallery space that is not yet being       mountain photographers internationally. It
       used, anticipated to house repatriated              was opened by Reinhold Messner. A unique
       African artwork in the future.                      aspect of this museum is its location at the
                                                           top of Mount Klonplatz, 7,000 feet above
                                                           sea level.




       Lumen Museum of Mountain Photography, Mareo, South Tyrol, Italy
       © Skirama Kronplatz




                                              Exhibit 12
                                                                                                          91
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 93 of 103 Pa
       TOP 20                 #:35865

       MUSEUMS
       NORTH AMERICA




                                                                                 CHICAGO, IL
                                                               DENVER, CO                               BOSTON, MA
                                                               1.5m              4.6m                   1.5m
                                                                                 3 MUSEUMS
                                                               1 MUSEUM                                 1 MUSEUM
                                                                                     19 13
                                                                16                                            17
                                                                                      15

                                                                                                                               10                         NEW YORK, NY
                                  SAN FRANCISCO, CA                                                                                         1             13.8m
                                            1.3m          20
                                                                                                                           2
                                                                                                                                                          3 MUSEUMS
                                           1 MUSEUM
                                                                                     11

                           LOS ANGELES, CA                                     HOUSTON, TX                             12 14        3              WASHINGTON, D.C.
                                      3.6m          17    7
                                                                               2.0m                                8
                                                                                                                                        4          21.6m
                                    2 MUSEUMS                                  1 MUSEUM                        8
                                                                                                                       6       5                   8 MUSEUMS




       KEY                                                                      GROWTH                                              Top 20 museums North America
                                                                                                                                        Top 20 museums worldwide
                                                                                10
                                         Circles represent size of
              0%–4.9%

                        5%–9.9%




                                         attendance at ranked parks at          5
                                         the geography indicated. Slices
                                  10%+




                                                                                0
       < 0%




                                         within circles represent proportion
                                                                                -5
                                         of attendance at the geography
                                         from the ranked museum indicated      -10
                                         by number. Shading indicates          -15
                                         attendance growth at the                         2012–13   2013–14    2014–15         2015–16          2016–17      2017–18   2018–19
                                         ranked museum versus all other
                                                                                           1.6%     -2.6%          2.6%         1.8%             1.0%        -3.0%     -13.2%
                                                                               Exhibit 12
                                         ranked museums.

  92                                                                                                                                                       © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 94 of 103 Pa
                              #:35866




                                                                                              ATTENDANCE


                                                                                                              ATTENDANCE

                                                                                                              FREE/PAID
                                                                                % CHANGE
      LOCATION
      MUSEUM
      RANK




                                                                                              2019


                                                                                                              2018
      1 THE METROPOLITAN MUSEUM OF ART, NEW YORK, NY, U.S.                    -8.0%        6,770,000       7,360,000
      2 AMERICAN MUSEUM OF NATURAL HISTORY, NEW YORK, NY, U.S.                 0.0%        5,000,000       5,000,000
      3 NATIONAL MUSEUM OF NATURAL HISTORY, WASHINGTON, DC, U.S.             -12.5%        4,200,000       4,800,000
      4 NATIONAL GALLERY OF ART, WASHINGTON, DC, U.S.                         -7.5%        4,074,000       4,404,000
      5 NATIONAL AIR AND SPACE MUSEUM, WASHINGTON, DC, U.S.                  -48.4%        3,200,000       6,200,000
      6 NATIONAL MUSEUM OF AMERICAN HISTORY, WASHINGTON, DC, U.S.            -31.7%        2,800,000 4,100,000*
      7 CALIFORNIA SCIENCE CENTER, LOS ANGELES, CA, U.S.                     -12.7%        2,200,000       2,520,000
      8 NATIONAL MUSEUM OF AFRICAN AMERICAN HISTORY AND CULTURE,               5.3%        2,000,000 1,900,000*
         WASHINGTON, DC, U.S.
         SMITHSONIAN AMERICAN ART MUSEUM (WITH THE RENWICK GALLERY),         -36.5%        2,000,000 3,150,000*
         WASHINGTON DC, U.S.
      10 THE MUSEUM OF MODERN ART, NEW YORK, NY, U.S.                        -28.2%        1,992,000       2,774,000
      11 HOUSTON MUSEUM OF NATURAL SCIENCE, HOUSTON, TX, U.S.                -14.7%        1,974,000       2,313,000
      12 NATIONAL PORTRAIT GALLERY, WASHINGTON, DC, U.S.                     -26.1%        1,700,000 2,300,000*
      13 THE ART INSTITUTE OF CHICAGO, CHICAGO, IL, U.S.                       2.7%        1,666,000       1,622,000
      14 U.S. HOLOCAUST MEMORIAL MUSEUM, WASHINGTON, DC, U.S.                 -3.0%        1,600,000       1,650,000
      15 FIELD MUSEUM OF NATURAL HISTORY, CHICAGO, IL, U.S.                   -2.0%        1,494,000       1,525,000
      16 DENVER MUSEUM OF NATURE & SCIENCE, DENVER, CO, U.S.                   5.1%        1,487,000       1,415,000
      17 MUSEUM OF SCIENCE, BOSTON, MA, U.S.                                   0.0%        1,458,000       1,458,000
           THE J. PAUL GETTY CENTER, LOS ANGELES, CA, U.S.                    -4.6%        1,439,000       1,509,000
      19 MUSEUM OF SCIENCE AND INDUSTRY, CHICAGO, IL, U.S.                   -10.7%        1,388,000 1,555,000*
      20 CALIFORNIA ACADEMY OF SCIENCES, SAN FRANCISCO, CA, U.S.               2.0%  1,321,000 1,295,000
       TOP 20 TOTAL ATTENDANCE 2019                                                 49,763,000 58,850,000
       TOP 20 TOTAL ATTENDANCE GROWTH 2018–19                                -13.2% 49,763,000 60,337,000
      © 2020 TEA / AECOM

      * Adjustment versus the figure we published in last year’s report




      -13.2%                                       49.8m                     60.3m
      Top 20 museums North America                 Top 20 museums North      Top 20 museums North
      attendance growth 2018–19                    America attendance 2019   America attendance 2018


                                                         Exhibit 12
       © 2020 TEA / AECOM                                                                                                  93
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 95 of 103 Pa
       TOP 20                 #:35867

       MUSEUMS
       ASIA-PACIFIC


                                                                                                        SEOUL, SOUTH KOREA                                          TOKYO, JAPAN
                                                                                                                                                  19
                                                   NORTHERN CHINA              9
                                                                                                        3.6m                                                12
                                                                                                                                                                    7.8m
                                                         14.4m                 5
                                                                                          1             1 MUSEUM                                   16               3 MUSEUMS
                                                         3 MUSEUMS
                                                                                                                8




                                                                                                                              15 17                2             EASTERN CHINA
                                                                                    20
                                                                                          7                                   10                       3
                                                                                                                                                                 21.3m
                                                                                                                                          4                      6 MUSEUMS
                                                                                     12

                                                                          CENTRAL CHINA
                                                                                                                                                            TAIWAN
                                                                                     8.7m                                           14
                                                                                                                                              6
                                                                                                                                                            6.5m
                                                                                   3 MUSEUMS                                         11
                                                                                                                                                            3 MUSEUMS




                                                                                                                                          MELBOURNE, AUSTRALIA
                                                                                                                              18          2.4m
                                                                                                                                          1 MUSEUM




       KEY                                                                          GROWTH                                                Top 20 museums Asia-Pacific
                                                                                                                                           Top 20 museums worldwide
                                         Circles represent size of                  30
              0%–4.9%

                        5%–9.9%




                                         attendance at ranked parks at
                                         the geography indicated. Slices            15
                                  10%+
       < 0%




                                         within circles represent proportion
                                         of attendance at the geography              0
                                         from the ranked museum indicated
                                         by number. Shading indicates               -15
                                         attendance growth at the
                                                                                          2012–13     2013–14       2014–15    2015–16            2016–17        2017–18   2018–19
                                         ranked museum versus all other
                                                                                              27.6%    9.1%         -0.4%          3.1%           13.3%           0.6%     -0.4%
                                                                               Exhibit 12
                                         ranked museums.

  94                                                                                                                                                         © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 96 of 103 Pa
                              #:35868




                                                                                          ATTENDANCE


                                                                                                          ATTENDANCE

                                                                                                          FREE/PAID
                                                                            % CHANGE
      LOCATION
      MUSEUM
      RANK




                                                                                          2019


                                                                                                          2018
      1 NATIONAL MUSEUM OF CHINA, BEIJING, CHINA                         -14.2%        7,390,000       8,610,000
      2 SHANGHAI SCIENCE & TECHNOLOGY MUSEUM, SHANGHAI, CHINA             36.3%        4,824,000       3,540,000
      3 NANJING MUSEUM, NANJING, CHINA                                    13.6%        4,169,000       3,670,000
      4 ZHEJIANG MUSEUM, HANGZHOU, CHINA                                  -1.2%        4,150,000       4,200,000
      5 CHINA SCIENCE TECHNOLOGY MUSEUM, BEIJING, CHINA                  -11.6%        3,891,000       4,400,000
      6 NATIONAL PALACE MUSEUM, TAIPEI, TAIWAN                            -0.7%        3,832,000       3,860,000
      7 XIAN MUSEUM, XIAN, CHINA                                          40.7%        3,420,000       2,430,000
      8 NATIONAL MUSEUM OF KOREA, SEOUL, SOUTH KOREA                       1.6%        3,354,000       3,300,000
      9 TIANJIN NATURAL HISTORY MUSEUM, TIANJIN, CHINA                    12.3%        3,150,000       2,805,000
      10 HUNAN MUSEUM, CHANGSHA, CHINA                                   -12.8%        3,140,000       3,600,000
      11 NATIONAL TAIWAN SCIENCE EDUCATION CENTER, TAIPEI, TAIWAN         46.0%        3,000,000       2,055,000
      12 SHANXI HISTORY MUSEUM, XIAN, CHINA                                3.6%        2,900,000       2,800,000
      13 TOKYO METROPOLITAN ART MUSEUM, TOKYO, JAPAN                       3.0%        2,874,000       2,790,000
      14 NATIONAL MUSEUM OF NATURAL SCIENCE, TAICHUNG, TAIWAN            -10.5%        2,650,000       2,960,000
      15 SHANGHAI NATURAL HISTORY MUSEUM, SHANGHAI, CHINA                 16.9%        2,549,000       2,180,000
      16 NATIONAL MUSEUM OF NATURE AND SCIENCE, TOKYO, JAPAN               0.0%        2,460,000       2,460,000
      17 ZHEJIANG MUSEUM OF NATURAL HISTORY, HANGZHOU, CHINA              13.1%        2,443,000       2,160,000
      18 NATIONAL GALLERY OF VICTORIA, MELBOURNE, AUSTRALIA              -24.0%        2,433,000       3,200,000
      19 TOKYO NATIONAL MUSEUM, TOKYO, JAPAN                               0.0%        2,431,000       2,430,000
      20 HUBEI PROVINCIAL MUSEUM, WUHAN, CHINA                            16.2%  2,400,000 2,065,000
       TOP 20 TOTAL ATTENDANCE 2019                                             67,460,000 65,515,000
       TOP 20 TOTAL ATTENDANCE GROWTH 2018–19                             -0.4% 67,460,000 67,700,000
      © 2020 TEA / AECOM




      -0.4%                               67.5m                          67.7m
      Top 20 museums Asia-Pacific         Top 20 museums                 Top 20 museums
      attendance growth 2018–19           Asia-Pacific attendance 2019   Asia-Pacific attendance 2018


                                                 Exhibit 12
       © 2020 TEA / AECOM                                                                                              95
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 97 of 103 Pa
       TOP 20                 #:35869

       MUSEUMS
       EMEA                                   EDINBURGH, U.K.
                                                                     AMSTERDAM, NETHERLANDS
                                                                     4.8m                                 ST PETERSBURG, RUSSIA
       LONDON, U.K.                           2.2m                   2 MUSEUMS
                                                                                                          5.0m
       30.9m                                  1 MUSEUM
                                                                      20    15
                                                                                                          1 MUSEUM
                                                                                                                                           MOSCOW, RUSSIA
       6 MUSEUMS                                 19
                                                                                                                  7              14        2.8m
                   12             3                                                                                                        1 MUSEUM
        9

                                      4                                                                               OŚWIĘCIM, POLAND
         6
                        5                                                                                18           2.3m
                                                                                                                      1 MUSEUM


                   16                                                                               FLORENCE, ITALY
              11                  1
                                                                      2
                                                                                       17
                                                                                                    2.4m
                    10                                                                              1 MUSEUM

                                            13        8         VATICAN, VATICAN CITY
       PARIS, FRANCE
       18.9m                                                    6.9m
                                          MADRID, SPAIN         1 MUSEUM
       4 MUSEUMS
                                          7.6m
                                          2 MUSEUMS




       KEY                                                                        GROWTH                                                       Top 20 museums EMEA
                                                                                                                                           Top 20 museums worldwide
                                                                                  10
                                          Circles represent size of
              0%–4.9%

                        5%–9.9%




                                          attendance at ranked parks at
                                          the geography indicated. Slices         5
                                  10%+
       < 0%




                                          within circles represent proportion
                                          of attendance at the geography          0
                                          from the ranked museum indicated
                                          by number. Shading indicates            -5
                                          attendance growth at the                          2012–13     2013–14        2014–15   2015–16     2016–17    2017–18   2018–19
                                          ranked museum versus all other
                                                                                             4.6%        0.8%          -1.7%      0.9%        1.1%       6.1%      4.4%
                                                                                 Exhibit 12
                                          ranked museums.

  96                                                                                                                                                   © 2020 TEA / AECOM
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 98 of 103 Pa
                              #:35870




                                                                                           ATTENDANCE


                                                                                                           ATTENDANCE

                                                                                                           FREE/PAID
                                                                             % CHANGE
      LOCATION
      MUSEUM
      RANK




                                                                                           2019


                                                                                                           2018
      1 LOUVRE, PARIS, FRANCE                                             -5.9%         9,600,000 10,200,000
      2 VATICAN MUSEUMS, VATICAN, VATICAN CITY                              1.9%        6,883,000       6,756,000
      3 BRITISH MUSEUM, LONDON, U.K.                                       5.8%         6,208,000       5,869,000
      4 TATE MODERN, LONDON, U.K.                                          4.6%         6,098,000       5,829,000
      5 NATIONAL GALLERY, LONDON, U.K.                                     4.8%         6,011,000       5,736,000
      6 NATURAL HISTORY MUSEUM, LONDON, U.K.                               3.8%         5,424,000       5,226,000
      7 STATE HERMITAGE, ST PETERSBURG, RUSSIA                            15.4%         4,957,000       4,294,000
      8 REINA SOFÍA, MADRID, SPAIN                                        13.5%         4,426,000       3,898,000
      9 VICTORIA & ALBERT MUSEUM, LONDON, U.K.                             -1.2%        3,921,000       3,968,000
      10 MUSÉE D'ORSAY, PARIS, FRANCE                                     15.0%         3,652,000       3,175,000
      11 CENTRE POMPIDOU, PARIS, FRANCE                                    -7.9%        3,270,000       3,552,000
      12 SCIENCE MUSEUM (SOUTH KENSINGTON), LONDON, U.K.                   -1.0%        3,254,000       3,286,000
      13 MUSEO NACIONAL DEL PRADO, MADRID, SPAIN                          10.7%         3,203,000       2,893,000
      14 STATE TRETYAKOV GALLERY, MOSCOW, RUSSIA                          32.0%         2,836,000       2,149,000
      15 RIJKSMUSEUM, AMSTERDAM, THE NETHERLANDS                          17.4%         2,700,000       2,300,000
      16 CITE DES SCIENCES ET DE L'INDUSTRIE, PARIS, FRANCE                6.2%         2,370,000       2,231,000
      17 GALLERIA DEGLI UFFIZI, FLORENCE, ITALY                            5.9%         2,362,000 2,230,000*
      18 AUSCHWITZ-BIRKENAU MUSEUM, OŚWIĘCIM, POLAND                       6.9%         2,300,000       2,152,000
      19 NATIONAL MUSEUM OF SCOTLAND, EDINBURGH, U.K.                     -0.8%         2,210,000       2,228,000
      20 VAN GOGH MUSEUM, AMSTERDAM, THE NETHERLANDS                      -4.8%  2,100,000 2,206,000
       TOP 20 TOTAL ATTENDANCE 2019                                             83,785,000 80,178,000
       TOP 20 TOTAL ATTENDANCE GROWTH 2018–19                              4.4% 83,785,000 80,278,000
      © 2020 TEA / AECOM

      * Adjustment versus the figure we published in last year’s report




      4.4%                                         83.8m                  80.3m
      Top 20 museums EMEA                          Top 20 museums         Top 20 museums
      attendance growth 2018–19                    EMEA attendance 2019   EMEA attendance 2018


                                                         Exhibit 12
       © 2020 TEA / AECOM                                                                                               97
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 99 of 103 Pa
       ABOUT THE STUDY        #:35871

       Methodology and evolution of the TEA/              The global market is studied as a whole,
       AECOM Theme Index and Museum Index                 and each of its main regions is also studied
       This is the fourteenth annual Theme Index          separately: the Americas, EMEA, and
       and Museum Index collaboration between             Asia-Pacific.
       the Themed Entertainment Association
                                                          For a theme park or water park to be included
       (TEA) and AECOM, although the study itself
                                                          in the report, at a minimum the property must
       has been in existence for much longer. The
                                                          be gated (entry ticket required) and the park
       report has evolved over the years, starting as
                                                          generally must be focused on the visitor
       just a report on major U.S. theme parks, with
                                                          experience. To be included in the top theme
       additional regions (EMEA, Asia, Latin America)
                                                          park groups list, an operator must have theme
       and attraction types (water parks, museums)
                                                          parks in its portfolio in which it has controlling
       added over time. The report represents a
                                                          ownership or that are branded by the operator
       significant body of international research
                                                          (i.e., licensed).
       and annual tracking.
                                                          Due to differences in reporting across
       Inclusion in the annual Theme Index and
                                                          operators and regions, there is some variation
       Museum Index is now seen as a benchmark
                                                          in the time periods for which figures are
       of success among operators, parks, and
                                                          reported. Unless otherwise noted, figures for
       museums. Every year AECOM and TEA
                                                          North America and Europe are calendar year
       hear from parks and museums desiring to
                                                          figures, while most figures for Asia-Pacific are
       share their attendance increases and earn
                                                          fiscal year figures. In Asia-Pacific, for those
       a place on the list. Those who believe their
                                                          parks/museums with a fiscal year ending from
       properties should be included in the report
                                                          June 30 to December 31, AECOM researchers
       are encouraged to contact the AECOM office
                                                          use the current fiscal year number in our
       in their region, after studying the criteria
                                                          tables, while for those parks/museums with a
       for consideration given below. The more
                                                          fiscal year ending early in the year, for example
       feedback and information we receive, the
                                                          on March 31, the following fiscal year numbers
       more accurate this report will become.
                                                          are used in the tables. By way of example,
       AECOM obtains the figures used to create           Ocean Park Hong Kong fiscal year ends
       the TEA/AECOM Theme Index and Museum               June 30, 2019, so fiscal year 2019 is used in
       Index through a variety of sources, including      the 2019 table.
       statistics furnished directly by the operators,
       historical numbers, financial reports, the
       investment banking community, local tourism
       organizations, and professional estimates
       where necessary.



                                                                   John Robinett and Judith Rubin have
                                                                   worked together on every edition of
                                                                   the TEA/AECOM Theme Index since
                                                                   2006 — for as long as the Themed
                                                                   Entertainment Association and the
                                                                   Economics practice at AECOM have
                                                                   been collaborating to produce the annual
                                                                   attendance study. They have both been
       JOHN ROBINETT                  JUDITH RUBIN                 honored with the TEA Peter Chernack
       Senior Vice President –        Director of Publications,    Distinguished Service Award, recognizing
       Economics, AECOM               TEA                          exceptional service to the attractions
       —                              —                            industry community.
                                                 Exhibit 12
  98
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 100 of 103 Pa
       FREQUENTLY ASKED QUESTIONS
                              #:35872


       Why should parks share their numbers?                 yet reports that numbers are stable or growing,
       When operators share their information, it            the numbers are suspect. Moreover, it’s not the
       is good for the industry. It ties directly into       kind of secret that can be kept for long. People
       re-investing wisely in ways that bring in more        move from one operator to another and they
       attendance and more repeat visitation, driving        take that knowledge with them. Consultants are
       revenue and profits. Tracking differences and         called upon to help interested parties evaluate
       fluctuations in attendance helps the industry         ongoing operations as well as potential new
       recognize what drives changes in attendance.          investments and activities. In other words,
       Knowing what works, what doesn’t work — and           over-reporting will eventually come to a point of
       where and why — allows operators to make              correction. Our advice is to trust the process.
       wise investment decisions and to know what
       results can be expected. That’s the heart             How do you estimate figures for individual
       of market and feasibility analysis.                   parks and museums that don’t report them?
                                                             Fortunately, with more than 60-years
       Do some operators exaggerate in order                 experience working in the attractions industry,
       to look more successful? What can you                 AECOM’s Economics practice has a strong
       do about that?                                        understanding of what drives performance at
       Our role is to share what the industry operators      the park level and a robust process to estimate
       say officially or, if that information is not         attendance where necessary. The following
       provided, to share our best professional              outlines our general process:
       estimate. It’s possible that some are over-
       reporting their numbers. We can’t control that.       – We start by reviewing publicly available
       However, all of the major operators are publicly        information about the performance of the
       owned and therefore obliged to report financial         multi-park/attraction operators and also
       performance information at the corporate level,         the individual parks/museums. We also
       even if they don’t break it down to the park level.     review information that we have collected
                                                               as part of the previous year’s report and
       Over-reporting may get an operator                      throughout the year.
       temporarily higher on the list than its
       competitors, but it will cause problems, some         – Where park/museum-level information is
       in the near term and others down the road. In           missing, the multi-park operators and the
       the near term, if attendance is up but revenues         individual parks/museums are asked to
       or profitability are not, it raises questions.          provide their attendance figures, and many
       In the longer term, eventually, they’ll hit a           of them do so directly.
       point where the numbers are too far off to be
       credible. Misrepresenting also complicates the        – Where specific park/museum-level figures
       picture if the company eventually goes public,          are not received from the operator, AECOM
       or is acquired or wants to sell off an individual       researchers use a detailed methodology
       property. Operators know this.                          that considers the following: historic
                                                               attendance trends at the park/museum;
       Misreporting also raises false expectations.            generally available information on the park/
       If you’re trying to make an investment                  museum and/or operator; park/museum
       decision and forecast future performance,               changes, such as new rides, areas, shows,
       you need accurate information. If a property            exhibits, ticket prices, intellectual property
       is not investing in regular improvements,               connections, etc.; general economy of

                                                Exhibit 12
                                                                                                                 99
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 101 of 103 Pa
        the nation and the specific metropolitan
                                                 #:35873
                                                      designers to help correctly position and
            area; tourism trends nationally and in the          right-size parks and museums to match
            metropolitan area; for parks, weather trends        their market potential and optimize their
            in the area, particularly during peak periods;      financial performance. In addition, they
            the performance of nearby parks/museums             regularly speak at industry events, such as
            and other attractions; media coverage               those organized by TEA, IAAPA, WWA, AAM,
            about the operator/park/museum; and                 AZA, ULI, and many others, about industry
            select factors as relevant.                         trends, and also contribute to articles to
                                                                industry publications and in more general
         – Park/museum operators are also given                 media publications.
           the opportunity to review and comment
           on AECOM’s estimate before the Theme              What causes wide swings in
           Index and Museum Index are finalized and          performance at parks and museums?
           published. Of those that don’t provide            As can be seen from the process outlined
           official figures at the park/museum level,        above, there are many factors affecting the
           the research team generally receives              performance of a park or museum, including
           some form of feedback regarding the               past performance, new offerings, the
           individual parks/museums. Leadership              economy, tourism, weather, media coverage,
           at TEA (the Themed Entertainment                  management, and more. Typically, large
           Association, which publishes and helps edit       changes in attendance, up or down, are driven
           the report) plays an important role here,         by major changes in one or more of these
           encouraging responses.                            factors, with the relationship between the two
                                                             frequently clear when examined in detail.
         – As the leading provider of business
           planning studies worldwide for attractions,       How is a water park defined for the
           AECOM's group also works frequently               purposes of the Theme Index?
           with all of the major operators, parks and        A water park must have a minimum of three
           museums, providing the AECOM team                 water slides / flumes, a wave pool, retail and
           the opportunity to periodically compare           food areas, and at least two of the following
           estimates with actual exact figures. They         other elements: tube rides; free-form pool;
           are used to refine the methodology where          lazy river; and kids' water play area. In Asia
           necessary.                                        and America, the water parks are defined as
                                                             outdoor facilities. If a water park also has a
         – As part of its active work in these markets       separate spa facility, only the entertainment-
           and to maintain awareness of what drives          related attendance is factored into our study.
           performance and the macroeconomics
           of different countries, members of                Why aren’t other attraction types
           the research group visit the parks and            included, such as zoos and aquariums,
           museums, watching for new development             observation experiences, and sports
           and trends. This helps to bring professional      and performance venues?
           processes to the industry so that a higher        The report has evolved over the years,
           level of quality can be transmitted from          starting as just a report on major U.S. theme
           more developed markets into emerging              parks, with additional regions (EMEA, Asia, Latin
           markets. AECOM consultants frequently             America) and attraction types (water parks,
           work for operators who are looking to enter       museums) added over time. That said, we are
           the attractions business, or to grow or           indeed considering additional attraction types
           improve their existing operations. They also      and will include these as interest is shown and
           team with attraction master planners and          resources allow.

                                                     Exhibit 12
   100
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 102 of 103 Pa
        Why do you focus on the top-
                                     #:35874
                                           How do you account for the performance of
         attended parks and museums?                       operators of numerous smaller attractions
         The top-attended parks and museums are            that don’t make the lists, but that are still
         a clear indicator of the overall state of the     large operators?
         industry and associated trends. In addition,      The two operators that most readily come to
         trends and activities at the top-attended parks   mind here are Merlin Entertainments Group
         and museums signal both what is currently         and Parques Reunidos, both of which do make
         occurring in the industry more broadly, as        the Top 10 Theme Park Groups Worldwide list.
         well as what is likely to occur in the future,    In the case of Merlin Entertainments Group,
         particularly in such areas as investment,         they are the second most attended operator
         technology, IP, marketing, facility spending,     globally with attendance of 67.0 million in 2019,
         visitor spending and behavior. This is also why   around one-third of which occurred at larger
         the top-attended parks and museums tend to        parks, with most of these located in the EMEA
         be the most-watched by the media as well as       region (e.g., LEGOLAND Windsor, LEGOLAND
         the industry. The report currently lists more     Billund, Alton Towers, etc.). However, about
         than 200 parks and museums, the result of a       two-thirds of Merlin’s attendance occurs in
         significant research, tracking and evaluation     mid- and small-size attractions, particularly
         effort on the part of our team.                   at “midway” attractions, most of which are
                                                           situated in highly trafficked locations in
         Can we assume that the same dynamic               well-known locations, particularly top tourist
         of the top parks is playing out in the            destinations, with highly recognized individual
         smaller parks and museums?                        brands (e.g., Madame Tussauds, SeaLife, the
         Generally, the answer is yes, with attractions    Dungeons, etc.). Similarly, with 20.9 million
         of all types and scales facing many of the        visitors in 2019, Parques Reunidos was the
         same ongoing challenges, which include            tenth most attended operator globally, with a
         meeting visitor expectations, hiring and          strategy of focusing largely on a wide variety
         retaining good management and staff,              of attraction types, including amusement
         efficient operations, understanding and           parks, zoos, aquariums, and IECs, primarily
         applying new technology, addressing the           located in the EMEA region, but with a growing
         need for continuous reinvestment, and the         portfolio in North America (via its subsidiary
         like. That said, smaller and more regional        Palace Entertainment). Clearly both Merlin
         venues have their own unique place in the         Entertainments and Parques Reunidos have
         market. They have distinct challenges when        developed effective strategies to attract large
         it comes to marketing, investment and             numbers of visitors overall to their respective
         guest retention, making the most of smaller       attraction portfolios, but a combination of
         budgets, and differentiating themselves           factors such as their location, focus, and scale,
         from other leisure options competing for          inhibits most of their properties from reaching
         visitors’ time and money. How they respond        levels for inclusion in the Theme Index.
         to those challenges often sets an example
         of creativity, innovation, leadership and/
         or economic stimulus that influences the
         rest of the sector — many such examples
         have appeared in the annual slate of TEA
         Thea Awards recipients over the years.




                                               Exhibit 12
                                                                                                               101
2:15-cv-05346-CJC-E Document 496-14 Filed 04/12/21 Page 103 of 103 Pa
      TEA and AECOM express#:35875
                                thanks
     to the numerous park and museum
     operators who graciously and
     generously furnished attendance
     information, enabling this report
     to be as complete and accurate
     as possible.

     About AECOM
     AECOM is the world's premier infrastructure firm, delivering
     professional services throughout the project lifecycle — from
     planning, design and engineering to consulting and construction
     management. We partner with our clients in the public and private
     sectors to solve their most complex challenges and build legacies
     for generations to come. On projects spanning transportation,
     buildings, water, governments, energy and the environment, our
     teams are driven by a common purpose to deliver a better world.
     AECOM is a Fortune 500 firm with revenue of approximately
     $20.2 billion during fiscal year 2019.

     See how we deliver what others can only imagine at aecom.com
     and @AECOM.


     About the Themed Entertainment Association (TEA)
     Through its activities in the global themed entertainment
     community, TEA leads the conversation about how great guest
     experiences are conceived and realized, and helps focus attention
     on themed entertainment as a vital niche of popular culture, and
     its essential role in global economic development. As a nonprofit
     membership association representing the creators of compelling
     places and experiences worldwide, TEA encompasses some 1,800
     member companies and produces a full calendar of conferences
     and events including the prestigious, annual TEA Thea Awards. TEA
     was founded in 1991 and is headquartered in the Los Angeles area.

     Visit www.teaconnect.org. On Twitter: @TEA_Connect.




     This version of the Theme and Museum Index
     and previous versions back to 2006 can be
     downloaded at the following links:

     aecom.com/theme-index
     teaconnect.org/resources/theme-index                                v1.3
                                              Exhibit 12
